Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 1 of 90 PageID #: 185



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                       x
 RICHARD ZECHER, ROBERT YADEGAR,       :   Civil Action No. 2:18-cv-05072 (JFB) (AYS)
 ZECH CAPITAL LLC, Y-GAR CAPITAL       :
 LLC, RICHARD N. ZECHER 2010 FAMILY    :
 TRUST, RICHARD N. ZECHER 2010         :
 FAMILY TRUST FOR THE BENEFIT OF       :   AMENDED COMPLAINT FOR
 EVAN GREGORY ZECHER and RICHARD       :   VIOLATIONS OF THE FEDERAL
 N. ZECHER 2010 FAMILY TRUST FOR       :   SECURITIES LAWS
 THE BENEFIT OF RACHEL JOY ZECHER,     :
                                       :
                         Plaintiffs,   :
                                       :   DEMAND FOR JURY TRIAL
       vs.                             :
                                       :
 VINCE HOLDING CORP., JILL GRANOFF,    :
 LISA KLINGER, MARK BRODY,             :
 BRENDAN HOFFMAN, DAVID STEFKO,        :
 MARC J. LEDER, SUN CAPITAL            :
 PARTNERS, INC., SUN CARDINAL, LLC,    :
 SCSF CARDINAL, LLC and SUN CAPITAL    :
 PARTNERS MANAGEMENT V, LLC,           :
                                       :
                         Defendants.
                                       :
                                       x
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 2 of 90 PageID #: 186


                                                      TABLE OF CONTENTS

                                                                                                                                               Page

 SUMMARY OF THE ACTION ......................................................................................................1

 JURISDICTION AND VENUE ......................................................................................................5

 BASIS OF ALLEGATIONS ...........................................................................................................6

 PARTIES .........................................................................................................................................6

            Plaintiffs ...............................................................................................................................6

            Vince Defendants .................................................................................................................8

            Sun Capital Defendants......................................................................................................10

 SUBSTANTIVE ALLEGATIONS ...............................................................................................11

            The Company and Its Business ..........................................................................................11

            Background of the Emergence of Cloud-Based ERP Platforms ........................................12

                       Properly Functioning ERP Systems Are Important to Retail Operations ..............12

                       The Role of Middleware in Traditional ERP Systems...........................................12

            Microsoft Dynamics AX-7: A Cloud-Based ERP Platform that Eliminated the
            Need for Integration Middleware.......................................................................................13

            The Importance of Network Redundancies During a Transition .......................................16

            Vince Used Kellwood’s ERP Infrastructure While It Developed, Tested, and
            Implemented Its Own ERP Platform .................................................................................17

            Vince Implements an ERP System on Beta AX-7 and Experiences Widespread
            Systems Failures ................................................................................................................18

            Company Management Knew About, or Recklessly Disregarded, the Data
            Integration Problems ..........................................................................................................23

 DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND OMISSIONS
 DURING THE RELEVANT PERIOD ..........................................................................................27

            Fiscal Year 2014 ................................................................................................................27

                       4Q2014 ...................................................................................................................27

            Fiscal Year 2015 ................................................................................................................33


                                                                        -i-
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 3 of 90 PageID #: 187




                                                                                                                                             Page


                      1Q15 .......................................................................................................................33

                       2Q15 .......................................................................................................................36

                       3Q15 .......................................................................................................................37

                       4Q2015 ...................................................................................................................41

            Fiscal Year 2016 ................................................................................................................48

                       1Q16 .......................................................................................................................48

                       2Q16 .......................................................................................................................51

                       3Q16 .......................................................................................................................57

 VINCE DISCLOSES PROBLEMS WITH THE INTEGRATION .............................................64

 DEFENDANTS FAILED TO DISCLOSE KNOWN MATERIAL TRENDS OR
 UNCERTAINTIES ........................................................................................................................66

 THE RISK DISCLOSURES IN VINCE’S PUBLIC DISCLOSURES WERE
 INADEQUATE..............................................................................................................................68

 THE SUN CAPITAL DEFENDANTS CONTROLLED VINCE DURING THE
 RELEVANT PERIOD AND BENEFITTED FROM THE FRAUD ............................................69

 ADDITIONAL SCIENTER ALLEGATIONS ..............................................................................72

            The Core Importance of Vince’s Support Systems............................................................72

            Vince’s CFO and Other Senior Vince Management Had Actual Knowledge that
            the New ERP Platform Was Implemented Using Beta Software, and that the
            Transition Issues, and Business and Financial Problems, Were Caused by
            Integration Failures ............................................................................................................73

            Defendants’ Motive and Opportunity to Commit Fraud....................................................75

 LOSS CAUSATION ......................................................................................................................78

 APPLICABILITY OF THE PRESUMPTION OF RELIANCE: FRAUD ON THE
 MARKET.......................................................................................................................................80

 NO SAFE HARBOR .....................................................................................................................81

                                                                       - ii -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 4 of 90 PageID #: 188




                                                                                                                                          Page


 COUNT I .......................................................................................................................................82

            For Violation of §10(b) of the Exchange Act and Rule 10b-5 Against Vince and
            the Individual Defendants ..................................................................................................82

 COUNT II ......................................................................................................................................83

            For Violation of §20(a) of the Exchange Act Against the Individual Defendants
            and the Sun Capital Defendants .........................................................................................83

 PRAYER FOR RELIEF ................................................................................................................84

 JURY DEMAND ...........................................................................................................................84




                                                                     - iii -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 5 of 90 PageID #: 189



        Plaintiffs Richard Zecher, Robert Yadegar, Zech Capital LLC, Y-Gar Capital LLC,

 Richard N. Zecher 2010 Family Trust, Richard N. Zecher 2010 Family Trust for the Benefit of

 Evan Gregory Zecher, and Richard N. Zecher 2010 Family Trust for the Benefit of Rachel Joy

 Zecher (“Plaintiffs”), by their undersigned attorneys in this Amended Complaint for Violations

 of the Federal Securities Laws (the “Complaint”), allege the following upon knowledge as to

 their own acts, and upon the investigation conducted by Plaintiffs’ counsel as detailed below.

                                  SUMMARY OF THE ACTION

        1.      Plaintiffs bring this federal securities action under the Securities Exchange Act of

 1934 (the “Exchange Act”) against Vince Holding Corp. (“Vince”) and certain of its former and

 current officers, directors, and controlling shareholders to recover damages for losses Plaintiffs

 have suffered in connection with their acquisition of Vince common stock between March 19,

 2015 and May 19, 2017, inclusive (the “Relevant Period”). Plaintiffs purchased Vince common

 stock at artificially inflated prices during the Relevant Period and suffered damages as a result of

 the violations of the securities laws alleged herein.

        2.      Defendant Vince is a luxury clothing brand company based in New York City.

 The Company markets itself as “a prominent, high-growth contemporary apparel brand known

 for its modern, effortless style and everyday luxury essentials.”

        3.      Defendant Vince is majority owned and has been controlled by private equity firm

 Sun Capital Partners, Inc. (“Sun Capital”) and its affiliates at all times relevant herein. Sun

 Capital formed Vince by spinning off assets from the Kellwood Company (together with all

 parents, subsidiaries and successors, “Kellwood”), which was wholly-owned by Sun Capital. In

 November 2013, Sun Capital took Vince public in an initial public offering (the “IPO”), selling

 ten million shares at $20 per share and generating gross proceeds of $200 million.
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 6 of 90 PageID #: 190



        4.        Prior to the IPO, Vince had operated as a business unit of Kellwood, and relied on

 Kellwood’s administrative and operational support systems to operate its business. Specifically,

 Vince’s entire retail operation relied on Kellwood’s enterprise resource planning (“ERP”)

 infrastructure, which consisted of a fully integrated retail point-of-sale (“POS”) network,

 warehousing and distribution systems, inventory management applications, and other critical

 operational support systems.

        5.        After the IPO, Vince’s retail operations continued to utilize Kellwood’s ERP

 system pursuant to a Shared Services Agreement dated November 27, 2013 (the “Shared

 Services Agreement”), but expressed the Company’s intention to separate itself from Kellwood

 and utilize its own systems. To that end, the Shared Services Agreement allowed Vince to

 continue its operations uninterrupted until it developed, tested, and implemented its own ERP

 infrastructure that could reliably coordinate all aspects of its operations. Because Vince’s entire

 retail segment depended upon a reliable ERP infrastructure, the Shared Services Agreement,

 which ensured Vince’s continued access to a dependable ERP platform, was critical to Vince’s

 success.

        6.        Vince reported that it began implementing its new ERP system in March 2015.

 Unbeknownst to investors, however, Vince had chosen to develop its new ERP system using a

 revolutionary new ERP platform called Microsoft Dynamics AX-7 that had no track record and

 had not been relied upon by other retail businesses. The Dynamics AX-7 platform eschewed the

 traditional use of customized software to facilitate the transmission of data between separate

 business operations, relying instead on a network of cloud-based servers to perform this

 functionality.




                                                 -2-
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 7 of 90 PageID #: 191



        7.      Moreover, unbeknownst to investors, Vince began implementing its new ERP

 platform based on an unfinished, beta-version of the AX-7 software. The beta software, which

 had been released for testing and development purposes only, was still riddled with bugs and

 glitches. As a result, its core feature – the seamless transmission of data across Vince’s business

 – was subject to interruptions and failures, as would be expected of a beta version of a software

 product.

        8.      Without a reliable data integration system, the transition away from the Kellwood

 system to the new, cloud-based ERP system, was a disaster from the start characterized by

 disorganization, dysfunction and, ultimately, severe disruptions to Vince’s business and

 operations. For example, issues with the new systems and software impeded the ability of stores

 to timely process credit card transactions. Delivery delays caused seasonal merchandise to arrive

 too late, and major inventory systems failed.        Cash registers broke down and customer

 transactional data was lost, corrupted or categorized incorrectly.      Shoppers walked out on

 transactions that failed to timely process, once-loyal customers stopped returning, and new ones

 failed to take their place. Vince’s sales plummeted as the quality of its customers’ experiences

 with the Company deteriorated.

        9.      Even though Vince implemented an untested system, relied on the beta version of

 the platform, and suffered severe technical and business disruptions, Defendants made positive

 statements about the transition to the new system and failed to disclose the problems to investors.

        10.     As alleged in more detail below, Vince was controlled by Sun Capital and the

 members of the Company’s board of directors, many of whom were appointed by Sun Capital.

 Sun Capital affiliates entered into a tax receivable agreement with Vince that required the

 Company to pay to these affiliates an amount equal to 85% of certain tax benefits to which the




                                                -3-
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 8 of 90 PageID #: 192



 Company would otherwise be entitled, essentially shifting these tax benefits to Sun Capital (the

 “Tax Receivable Agreement”). As a result of the foregoing, Sun Capital was highly incentivized

 to make it appear that Vince was successful and to minimize or conceal any operational

 difficulties at the Company so that Vince could raise money from investors, the proceeds of

 which could be used to make the payments that Vince owed to Sun Capital and its affiliates.

 Members of Vince’s board of directors (the “Board”), as well as Sun Capital, reaped substantial

 financial benefits as a result of the fraud alleged herein.

        11.      Eventually, in a series of startling public disclosures, Vince belatedly

 acknowledged severe complications with the transition after a number of sales and earnings

 shortfalls. On April 14, 2017, Vince issued a press release announcing that it would be unable to

 timely file its annual financial report for the fiscal year ended January 28, 2017 due to delays

 “related to the transition from Kellwood.” In addition, the Company disclosed that its use of the

 new ERP platform had led to one or more material weaknesses in its internal controls over

 financial reporting and systems infrastructure. The impairment to Vince’s business as a result of

 these challenges was so great that the Company warned investors that its very ability to operate

 was in doubt.

        12.      Following this news, the price of Vince stock plummeted more than 19%, or

 $2.29 per share, in a single trading day to close at $9.59 per share on April 17, 2017.

        13.      On April 28, 2017, the Company further shocked investors when it finally issued

 its unaudited results for the fourth quarter and fiscal year ended January 28, 2017. The Company

 disclosed that net sales had fallen 21.9% to $63.9 million during the fourth quarter. In addition,

 Vince posted a massive net loss of $162.1 million, which included $55.1 million in asset

 impairment charges. This compared to net income of $1.8 million for the fourth quarter of 2015.




                                                  -4-
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 9 of 90 PageID #: 193



        14.     In the press release, Hoffman blamed the abysmal performance “primarily” on

 “challenges related to our systems conversion.” The press release also confirmed that there was

 a substantial doubt about the Company’s ability to operate as a going concern and that multiple

 material weaknesses plagued the Company’s financial, risk, and systems controls as a result of

 problems from the transition.

        15.     These disclosures further decimated the price of Vince stock. Over three trading

 days, the price of Company shares plummeted about 72%, or $8.86 per share, to close at $3.47

 per share on May 2, 2017.

        16.     On May 19, 2017, Vince issued a press release announcing that it had received a

 written notice from the New York Stock Exchange (“NYSE”) informing the Company that it was

 in violation of exchange listing requirements. While the Company had once boasted more than

 $1 billion in market capitalization in the months following the IPO, its market capitalization had

 shrunk to approximately $47.2 million as of May 15, 2017.

        17.     Despite the failure of Vince and the collapse of its share price, Sun Capital and its

 affiliates have received hundreds of millions of dollars from the Company and its investors.

 Meanwhile, Vince’s public investors were left holding the bag as the Company teetered on the

 edge of bankruptcy, and Plaintiffs have lost tens of millions of dollars on their Vince investments

 as a result of Defendants’ fraud.

                                 JURISDICTION AND VENUE

        18.     The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

 Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R. §240.10b-5,

 promulgated thereunder by the Securities and Exchange Commission (“SEC”).

        19.     This Court has jurisdiction over the subject matter of this action pursuant to

 28 U.S.C. §1331 and §27 of the Exchange Act.


                                                -5-
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 10 of 90 PageID #: 194



          20.         Venue is proper in this District pursuant to §27 of the Exchange Act and

  28 U.S.C. §1391(b). Many of the acts charged herein, including the dissemination of materially

  false and misleading information, occurred in substantial part in this District and Plaintiffs reside

  in this District.

          21.         In connection with the acts alleged in this Complaint, Defendants, directly or

  indirectly, used the means and instrumentalities of interstate commerce, including, but not

  limited to, the mails, interstate telephone communications, and the facilities of the national

  securities markets.

                                        BASIS OF ALLEGATIONS

          22.         The allegations herein are based upon the investigation conducted by and under

  the supervision of Plaintiffs’ counsel, which included interviewing former Vince employees and

  reviewing and analyzing information from numerous public and proprietary sources (such as

  LexisNexis, Dow Jones, and Bloomberg, Inc.), including, inter alia, SEC filings, other

  regulatory filings and reports, publicly available annual reports, press releases, published

  interviews, news articles, and other media reports, reports of securities analysts and investor

  advisory services, and public data related in order to obtain the information necessary to plead

  Plaintiffs’ claims with particularity where necessary. Plaintiffs believe that further substantial

  evidentiary support will exist for the allegations set forth herein after a reasonable opportunity

  for discovery.

                                                 PARTIES

  Plaintiffs

          23.         Plaintiff Richard Zecher (“Zecher”), together with entities and accounts that he

  owns, controls and/or for which he has received assignment to prosecute these claims, purchased




                                                    -6-
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 11 of 90 PageID #: 195



  tens of millions of dollars’ worth of Vince common stock during the Relevant Period at

  artificially inflated prices and has been damaged thereby.

         24.     Plaintiff Robert Yadegar (“Yadegar”), together with entities and accounts that he

  owns and controls, purchased tens of millions of dollars’ worth of Vince common stock at

  artificially inflated prices during the Relevant Period and has been damaged thereby.

         25.     Plaintiff Zech Capital LLC (“Zech Capital”) is an investment firm owned,

  operated, and controlled by Plaintiff Zecher. Plaintiff Zech Capital purchased over ten million

  dollars’ worth of Vince common stock during the Relevant Period at artificially inflated prices

  and has been damaged thereby.

         26.     Plaintiff Y-GAR Capital LLC (“Y-GAR Capital”) is an investment firm owned,

  operated, and controlled by Plaintiff Yadegar.        Plaintiff Y-GAR Capital purchased tens of

  millions of dollars’ worth of Vince common stock during the Relevant Period at artificially

  inflated prices and has been damaged thereby.

         27.     Plaintiff Richard N. Zecher 2010 Family Trust is a family trust maintained for the

  Benefit of Plaintiff Zecher and members of his family.

         28.     Plaintiff Richard N. Zecher 2010 Family Trust for the Benefit of Evan Gregory

  Zecher is a family trust maintained for the benefit of members of Plaintiff Zecher’s family.

         29.     Plaintiff Richard N. Zecher 2010 Family Trust for the Benefit of Rachel Joy

  Zecher is a family trust maintained for the benefit of members of Plaintiff Zecher’s family.

         30.     The Plaintiffs listed in ¶¶27-29 are collectively referred to herein as “Plaintiff

  Zecher Family Trust.” Plaintiff Zecher Family Trust purchased over ten million dollars’ worth

  of Vince common stock during the Relevant Period at artificially inflated prices and has been

  damaged thereby.




                                                  -7-
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 12 of 90 PageID #: 196



         31.    Plaintiffs suffered damages in connection with their purchases of Vince common

  stock throughout the Relevant Period, including, without limitation, those purchases on or about

  November 24, 2015, April 4, 2016, July 29, 2016, December 29, 2016, and February 13, 2017.

  Vince Defendants

         32.    Defendant Vince is a luxury brand headquartered in New York, New York.

  Vince common stock trades on the NYSE under the ticker symbol, “VNCE.”

         33.    Defendant Jill Granoff (“Granoff”) served as Vince’s Chairman from April 28,

  2014 until June 2, 2015, and as Vince’s Chief Executive Officer (“CEO”) from May 2012 until

  September 1, 2015. Sun Capital selected Defendant Granoff to fill these roles and assume her

  CEO position before the IPO. Granoff signed Vince’s annual report for fiscal year ended

  January 31, 2015, which was filed with the SEC on Form 10-K on March 27, 2015 (the “2014

  10-K”), and Vince’s quarterly report for the period ended April 31, 2015, which was filed with

  the SEC on Form 10-Q on June 10, 2015 (the “1Q15 10-Q”).

         34.    Defendant Lisa Klinger (“Klinger”) served as Vince’s Chief Financial Officer

  (“CFO”) and Treasurer from December 2012 until her resignation in June 2015. Sun Capital

  selected Defendant Klinger to fill these roles before the IPO. Klinger signed Vince’s 2014 10-K

  and the 1Q15 10-Q.

         35.    Defendant Mark Brody (“Brody”) served as Vince’s CFO from June 2015 until

  September 2015, as the Interim CEO from September 2015 to October 2015, and as a director

  from 2008 until his resignation on April 15, 2016. As a director, Brody signed: (i) Vince’s 2014

  10-K; and (ii) Vince’s annual report for fiscal year ended January 31, 2016, which was filed with

  the SEC on Form 10-K on April 14, 2016 (the “2015 10-K”). As the Interim CEO, Brody signed

  Vince’s quarterly report for the period ended July 31, 2015, which was filed on Form 10-Q with

  the SEC on September 8, 2015 (the “2Q15 10-Q”).           In addition to his roles with Vince,


                                                -8-
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 13 of 90 PageID #: 197



  Defendant Brody served as the Managing Director and Group CFO for Sun Capital both before

  and after serving as a senior executive with the Company, although he has subsequently left Sun

  Capital.

         36.    Defendant Brendan Hoffman (“Hoffman”) served as CEO and a director of Vince

  since October 22, 2015. Defendant Hoffman was appointed to these positions by Sun Capital

  through its control and influence over the Company, its management, and the Board. Hoffman

  signed the following quarterly reports: (i) quarterly report for the period ended July 31, 2015,

  which was filed on Form 10-Q with the SEC on December 10, 2015 (the “3Q15 10-Q”); (ii) the

  2015 10-K; (iii) the quarterly report for the period ended April 31, 2016, which was filed on

  Form 10-Q with the SEC on June 8, 2016 (the “1Q16 10-Q”); (iv) the quarterly report for the

  period ended July 31, 2016, which was filed on Form 10-Q with the SEC on September 8, 2016

  (the “2Q16 10-Q”); (v) the quarterly report for the period ended October 31, 2016, which was

  filed on Form 10-Q with the SEC on December 8, 2016 (the “3Q16 10-Q”); (vi) the annual

  report for fiscal year ended January 31, 2017, which was filed on Form 10-K with the SEC on

  April 27, 2017 (the “2016 10-K”); (vii) the quarterly report for the period ended April 31, 2017,

  which was filed on Form 10-Q with the SEC on June 9, 2017 (the “1Q17 10-Q”); and (viii) the

  quarterly report for the period ended July 31, 2017, which was filed with the SEC on Form 10-Q

  on September 17, 2017 (the “2Q17 10-Q”).

         37.    Defendant David Stefko (“Stefko”) has served as Vince’s CFO since

  September 1, 2015 (initially on an interim basis). Defendant Stefko was appointed to these

  positions by Sun Capital through its control and influence over the Company, its management

  and the Board. Before assuming his roles with Vince, Defendant Stefko served as Group CFO

  for Sun Capital. Defendant Stefko signed the: (i) 2Q15 10-Q; (ii) 3Q15 10-Q; (iii) 2015 10-K;




                                                -9-
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 14 of 90 PageID #: 198



  (iv) 1Q16 10-Q; (v) 2Q16 10-Q; (vi) 3Q16 10-Q; (vii) 2016 10-K; (viii) 1Q17 10-Q; and

  (ix) 2Q17 10-Q.

         38.     Defendant Marc J. Leder (“Leder”) has served as a director of Vince since April

  2014 and as its Chairman of the Board since June 2015. He is the Co-Founder and Co-CEO of

  Sun Capital and maintains significant ownership interests in Sun Capital-affiliated funds and

  entities. Leder signed Vince’s 2014, 2015, and 2016 Forms 10-K.

         39.     The Defendants referenced above in ¶¶33-38 are collectively referred to herein as

  the “Individual Defendants.” The Individual Defendants made, or caused to be made, materially

  false and misleading statements that artificially inflated the price of Vince common stock.

         40.     The Individual Defendants, because of their positions with the Company,

  possessed the power and authority to control the contents of Vince’s quarterly reports, press

  releases and presentations to securities analysts, money and portfolio managers, and institutional

  investors, i.e., the market. They were provided with copies of the Company’s reports and press

  releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

  and opportunity to prevent their issuance or cause them to be corrected. Because of their

  positions with the Company and their access to material non-public information available to

  them but not to the public, the Individual Defendants knew that the adverse facts specified herein

  had not been disclosed to, and were being concealed from, the public, and that the positive

  representations being made were then materially false and misleading. The Individual

  Defendants are liable for the false and misleading statements pleaded herein.

  Sun Capital Defendants

         41.     Defendant Sun Capital is a private equity firm headquartered in Boca Raton,

  Florida. Prior to the IPO, Sun Capital privately owned the Company through various affiliates.




                                                 - 10 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 15 of 90 PageID #: 199



          42.     Defendant Sun Cardinal, LLC (“Sun Cardinal”) is an affiliate of Sun Capital and

  was a selling stockholder in the IPO.

          43.     Defendant SCSF Cardinal, LLC (“SCSF Cardinal”) is an affiliate of Sun Capital

  and was a selling stockholder in the IPO.

          44.     Defendant Sun Capital Partners Management V, LLC (“Sun Capital

  Management”) is the investment management arm of Sun Capital.

          45.     Defendants Sun Capital, Sun Cardinal, SCSF Cardinal and Sun Capital

  Management are collectively referred to herein as the “Sun Capital Defendants.” As explained

  in ¶¶41-44, infra, the Sun Capital Defendants controlled and exercised substantial influence over

  Vince before, during and after the IPO, and are liable as “control persons” under §20 of the

  Exchange Act.

                                 SUBSTANTIVE ALLEGATIONS

  The Company and Its Business

          46.     Defendant Vince is a luxury consumer brand company founded in 2002. The

  Company specializes in high-end women’s garments, such as cashmere sweaters and knits, and

  menswear. The Company is incorporated in Delaware and headquartered in New York, New

  York.

          47.     Vince operates through two primary sales channels: (1) wholesale; and (2) direct-

  to-consumer. The Company’s wholesale channel consists of sales to premier department stores

  and specialty stores, which in turn sells these items to consumers. Vince’s direct-to-consumer

  sales channel consists of Vince’s own retail stores and sales through the Company’s website.

          48.     Historically, the Company generated approximately 80% of its net sales through

  its wholesale segment (both U.S. and international), while approximately 20% of its sales were

  generated through Vince’s direct-to-consumer segment.        After its 2013 IPO, however, the


                                                - 11 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 16 of 90 PageID #: 200



  Company turned its focus to its direct-to-consumer retail and e-commerce segment. By fiscal

  year 2016, the direct-to-consumer sales channel accounted for 37% of Vince’s net sales and the

  Company was operating 54 store locations, a 100% increase in the number of Vince retail stores

  shortly before the IPO.

         49.     Consequently, in the years following the IPO, the success of the Company

  increasingly depended on the performance of its direct-to-consumer segment, which in turn,

  relied on a dependable ERP infrastructure.

  Background of the Emergence of Cloud-Based ERP Platforms

         Properly Functioning ERP Systems Are Important to Retail Operations

         50.     ERP systems are integrated software packages designed to support critical day-to-

  day business processes in companies. In retail settings, a properly-integrated ERP system can

  coordinate order taking, POS transactions, inventory, accounting, and distribution. A failing or

  misbehaving ERP system, by contrast, can cause lost orders, misrouted payments, inventory

  issues, and disgruntled customers, resulting in millions of dollars of lost business for the

  enterprise.

         The Role of Middleware in Traditional ERP Systems

         51.     Enterprise platforms are typically comprised of hundreds if not thousands of

  applications that are custom-built, acquired from third-parties, part of a legacy system, or a

  combination thereof, operating in multiple tiers of different operating system platforms. In order

  to support common business processes and data sharing across applications, these applications

  need to be integrated in a manner that provides efficient, reliable, and secure data exchanges

  between multiple enterprise applications.

         52.     ERP systems are integrated software packages designed to achieve that goal, and

  support critical day-to-day business processes for companies. In a retail setting, for example, a


                                                - 12 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 17 of 90 PageID #: 201



  properly-integrated ERP system could coordinate order taking, POS transactions, inventory,

  accounting, and distribution. A failing or misbehaving ERP system, by contrast, could cause lost

  orders, misrouted payments, inventory issues, and disgruntled customers, resulting in millions of

  dollars of lost sales and profits and cause major disruptions for the enterprise. Thus, it is crucial

  that ERP systems work correctly.

         53.     To facilitate the integration of data across different business applications,

  traditional ERP systems utilize specialized software called “middleware.” Middleware is both

  effective and reliable from a data integration perspective.        Middleware, however, can be

  expensive to maintain, its integration processes may lag behind real time, and it is difficult and

  costly to scale. Until recently, there were no suitable alternatives to using an ERP system with

  middleware so this setup was widely adopted by major retail operations.

  Microsoft Dynamics AX-7: A Cloud-Based ERP Platform that Eliminated the Need for
  Integration Middleware

         54.     Before and during the Relevant Period, Microsoft offered an enterprise ERP

  system that utilized middleware named Microsoft Dynamics AX 2012 (“Dynamics 2012”). This

  system was relied upon by large companies and was capable of being hosted on Microsoft’s

  cloud computing1 network. Dynamics 2012 was well known and stable. Even though Dynamics

  2012 was capable of being hosted on Microsoft’s cloud network, it depended on middleware to

  integrate data between cloud-based applications and other hardware.

         55.     In November 2014, Microsoft announced it was working on a new revolutionary

  cloud-based ERP system that would eliminate the need for integration middleware. This new

  ERP platform – dubbed “AX-7” – would utilize Microsoft’s cloud computing network to

  1
       “Cloud computing” refers to the operation of infrastructure, platforms, and software in a
  virtualized environment whose components can be accessed and used over the Internet. “Azure”
  is the name of Microsoft’s cloud offering.



                                                 - 13 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 18 of 90 PageID #: 202



  integrate data across all applications hosted on its cloud platform to “create a full-end-to-end

  cloud solution.”

         56.     Microsoft released a preview of AX-7 on December 2, 2014. Since the new

  technology was still in beta mode,2 companies were encouraged to download the system for

  testing and development purposes only.

         57.     Even though the risks of relying on a beta product are widely known, some

  companies began developing new platforms around the beta AX-7 technology. Microsoft did not

  condone the development by those companies. For example, in a March 2015 interview with

  InformationWeek.com, Microsoft Chief Technology Officer Mike Ehrenberg acknowledged that

  “‘a few customers’ had moved into production without awaiting Microsoft’s blessings,” and

  explained that the technology was just not ready.

         58.     On November 19, 2015, Microsoft unveiled an early beta-version of AX-7, which

  offered some core software applications that could operate natively on Microsoft’s Azure cloud-

  computing server network. Because all data integration processes were performed across the

  Azure servers, there was no longer any need for middleware.

         59.     AX-7 was officially named “Dynamics AX” without any year or version number.

  This simplified branding reflected the platform’s evolution from a traditional system that

  required frequent upgrades to a cloud-based system that would receive regular updates over the

  cloud network.



  2
      Beta mode refers to the software development phase when the software is feature complete,
  but likely to contain a number of known or unknown bugs. Software in beta phase will generally
  have speed or performance issues, many more bugs than completed software, and may cause
  crashes or data loss. The focus of beta testing is reducing impacts to users. Beta version
  software is often delivered to users or prospective customers for demonstrations, previews, or
  usability testing.



                                                - 14 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 19 of 90 PageID #: 203



         60.     At the time, Mike Ehrenberg characterized the release as “a major transformation

  for Dynamics AX.” Commentators called AX-7 “a major departure from many of the traditional

  conventions of enterprise resource planning technology,” and stated that the AX-7 technology

  was so different than previous ERP systems that “you might have a hard time recognizing it.”

  But according to a November 29, 2015 article on MSDynamicsWorld.com, the platform was still

  under development, and “a significant amount of work remained to shore up the new AX for real

  consumers.”

         61.     The public beta version of AX-7 was released in December 2015. Users were

  again encouraged to download and operate the new system in trial mode as it was not ready to be

  relied upon as if it were a finished product. To that end, AX-7 included a feature that allowed

  companies to perform a simulated deployment so companies could test planned configurations

  and confirm that the data from different business processes was properly integrated. This

  allowed companies to test the software and make the appropriate adjustments to the new

  platform before its actual rollout for real world use.

         62.     Ensuring the platform worked seamlessly was especially important because, as

  explained in a March 8, 2016 Fortune article, a flawed ERP system based on AX-7 could

  substantially disrupt a company’s operations:

         With this AX release, Microsoft rebuilt the product for the cloud, said Mike
         Ehrenberg, Microsoft technical fellow. That’s important because if there’s one
         thing business customers don’t want to take chances on, it is their accounting
         application, aka enterprise resource planning (or ERP) software. This is the stuff
         that runs their ledgers and tracks inventory. If it screws up, products may not get
         made and people may not get paid.

         63.     On March 9, 2016, AX-7 was finally released as a finished software platform. As

  alleged below, unbeknownst to investors, Vince utilized the beta version of AX-7 in its

  operations instead of waiting for the finished platform and suffered severe business disruptions.



                                                  - 15 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 20 of 90 PageID #: 204



  The Importance of Network Redundancies During a Transition

         64.     Network redundancy is implemented in enterprise network infrastructure to

  provide a redundant source of network communications. It serves as a backup mechanism for

  quickly swapping network operations onto a redundant infrastructure in the event of unplanned

  network outages or other problems.

         65.     If a company has a single point of failure in the network’s communication path

  and it fails, then the company has nothing to rely on and its operations will stall.            By

  implementing additional methods of network access, the company’s ability to connect to its

  resources will be unhampered, and its operations uninterrupted, even when the main

  communication path goes down.

         66.     Network redundancies are especially critical to cloud-based retail systems which

  depend entirely on the internet. Retail POS systems require fast, reliable connectivity in order to

  access payment networks and transmit payment card data. Additionally, POS systems enable

  many other critical business processes such as sales reporting, inventory management, employee

  scheduling, and payroll services.

         67.     Network redundancies are thus critical to seamless retail operations. Transaction

  processing efficiencies quickly disappear if a retailer or restaurant operator experiences a POS

  system crash and has not implemented data redundancy into its solution. Long lines form at the

  counter or cash register as efforts are made to rectify the problem and as store associates

  manually verify credit card information because the internet cannot be used to obtain issuers’

  approval for credit card transactions.    Lost connectivity results in lost customers and lost

  revenue. Every minute of POS downtime, on average, costs a retailer $4,700, according to

  research by The Standish Group, a research organization that focuses on software project

  performance.


                                                - 16 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 21 of 90 PageID #: 205



         68.    Network redundancies are especially critical during a transition to a new

  infrastructure. A company’s operations could grind to a halt if it retires its legacy platform

  before confirming that the new platform is fully operational. Accordingly, companies that are

  transitioning from a traditional ERP system to a fully integrated cloud-based ERP system are

  generally advised to run the new ERP system in test mode before rolling out a final

  implementation.

         69.    As alleged below, contrary to Defendants’ statements about redundancies

  supported by Kellwood, Vince did not have properly functioning network redundancies.

  Vince Used Kellwood’s ERP Infrastructure While It Developed, Tested, and Implemented
  Its Own ERP Platform

         70.    Before the IPO, Vince relied entirely on Kellwood’s ERP infrastructure. The

  Kellwood ERP system utilized customized software to facilitate the seamless transmission of

  data across “a suite of third-party hosted retail applications,” including merchandising, retail

  inventory management, POS, fulfillment and accounting applications.        The Kellwood ERP

  system was also fully integrated with the warehouse management and distribution applications

  used at the Kellwood-owned distribution facilities used by Vince.         As explained in the

  Company’s 2014 10-K:

         Our [current Kellwood] ERP system was developed from a core system that is
         widely used in the apparel and fashion industry, which we have customized to suit
         our inventory management and order processing requirements. We have
         integrated Oracle Financials with our ERP system to meet our financial reporting
         and accounting requirements. Additionally, we use a suite of third-party hosted
         retail applications integrated with our ERP system that provide us with
         merchandising, retail inventory management, point-of-sale systems, customer
         relationship management and retail accounting. Our retail applications are
         supported through a “Software as a Service” model, which allows for new
         implementations to occur quickly. Our ERP and warehouse management systems
         are also integrated with a hosted, third-party e-commerce platform.




                                               - 17 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 22 of 90 PageID #: 206



         71.     Under the Shared Services Agreement, Vince would continue using the Kellwood

  systems until it developed and implemented its own infrastructure.

  Vince Implements an ERP System on Beta AX-7 and Experiences Widespread Systems
  Failures

         72.     In early 2015, Vince hired a Westchester-based technology consulting firm named

  International Technology Solutions, Inc. (“ITS”) to develop its new ERP system. The firm’s

  CEO, Jeff Young (“Young”), was installed as Vince’s Chief Information Officer (“CIO”) to

  oversee the development and transition of all retail applications and transition from Kellwood’s

  systems.3

         73.     In order to provide comfort to Vince’s stockholders and public investors, as the

  development progressed and plans for the transition from the Kellwood systems started taking

  shape, the Company assured investors it would operate with full network redundancies to the

  Kellwood systems during the transition. On March 19, 2015, for example, during a conference

  call with investors and analysts, Defendant Granoff stated, “[d]uring this migration, we will . . .

  run dual systems . . . to ensure a smooth migration with minimal disruption.”            Likewise,

  Defendant Klinger assured investors the transition to the new ERP system would be effected

  “very thoughtfully and prudently” and stated that “we’re making sure that we have full

  redundancy during the transaction.”

         74.     Throughout the Relevant Period, Defendants assured investors that it was

  approaching the transition “very thoughtfully and prudently” and that it would continue to utilize

  the Kellwood ERP system until the new platform was fully implemented. On March 27, 2015,

  3
     Young was well-known in fashion retail circles, and had a reputation for working closely
  with senior management during the implementation of ERP solutions in retail enterprises. In
  November 2016, he gave a seminar at the Microsoft Dynamics US Industry Summit explaining
  the “do’s and don’ts of how to engage the c-suite during the sales cycle and post-sale
  implementation.”



                                                - 18 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 23 of 90 PageID #: 207



  for example, Vince filed its 2014 10-K, which stated that “Kellwood has continued to provide

  certain information technology services to us [including an ERP system and retail applications]

  and will continue to do so” until the termination of the Shared Services Agreement. Similarly,

  Vince’s 1Q15 10-Q, stated that the Company would “continue to utilize the Kellwood

  information technology infrastructure” until the new ERP system is “completed and functional,”

  stating, in pertinent part, as follows:

          We have also been working on developing our own information technology
          infrastructure and are now in the process of implementing our own enterprise
          resource planning (“ERP”) system. We have engaged with a new e-commerce
          platform provider and migrated the human resource recruitment system. The new
          ERP system is planned to be completed and functional by the end of fiscal year
          2015, however, until such time, we will continue to utilize the Kellwood
          information technology infrastructure under the Shared Services Agreement.

          75.     Vince, however, offered very few details about the new ERP platform. The 2014

  10-K simply stated that “[t]he new ERP system is based on a system from Microsoft Dynamics

  AX and is cloud based.”

          76.     At the time, there was nothing unusual about the fact that Vince had chosen an

  ERP platform “based on a system from Microsoft Dynamics AX.” Rather, the latest iteration of

  the Dynamics ERP system, Dynamics 2012, was one of the most popular and well-established

  ERP systems on the market. The Company indicated that Vince was developing its own ERP

  system around an existing, highly-dependable technology.

          77.     In truth, however, the Company was attempting to develop its ERP system using

  the brand new AX-7 technology platform, which had not yet been proven reliable and was not

  even offered as a finished product out of beta. Whereas the Kellwood ERP system had relied on

  a bundle of customized middleware to facilitate its data integration processes across various

  business applications, Vince sought to develop core business applications based on a fully




                                               - 19 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 24 of 90 PageID #: 208



  integrated, end-to-end, cloud-based ERP solution offered by Microsoft with no middleware,

  something that had not yet been utilized in the retail space by major retail brands.

         78.      According to the Company, after an initial delay, the transition began in earnest in

  November 2015 – the same month Microsoft unveiled a beta-version of Dynamics AX-7, and

  before the public beta was released.

         79.      For the first phase of the transition, the Company contracted with a new

  distribution partner and transferred its physical inventory from Kellwood’s California

  distribution facility to a new warehouse. By the end of 1Q16, Vince’s new distribution partner

  was outfitted with Vince’s newly-developed warehouse management and distribution

  applications.   The new distribution systems, however, lacked dependable data integration

  capabilities because the Company relied on AX-7’s beta-version, cloud-based integration

  technology to communicate with Vince’s other business applications. Thus, unbeknownst to

  stockholders, Vince was implementing its ERP system on unfinished software, which exposed

  the Company to substantial undisclosed risks.

         80.      In its 2015 10-K, filed on April 14, 2016, Vince simply stated that the “new ERP

  system is operated on a system from Microsoft Dynamics AX,” without disclosing that its new

  ERP system was the beta version of the new Dynamics AX-7 platform.

         81.      On June 8, 2016, Vince announced in its 1Q16 10-Q that it “substantially

  completed the process of migrating [its] U.S. distribution system from Kellwood to a new third

  party provider.”

         82.      Even though Defendants represented that Vince implemented “new system

  integrations,” Defendants failed to warn investors that the new system integration software itself

  was not yet ready for full release, and it had not yet proven itself reliable. In other words, there




                                                  - 20 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 25 of 90 PageID #: 209



  was not just a risk that Vince would not be able to properly integrate the various systems, but

  there was an undisclosed risk that the system itself – Dynamics AX-7 – was not ready for use by

  Vince in connection with actual business operations.

         83.     Over the next several months, Vince attempted to transition to its newly

  developed retail applications, including the POS system, inventory management, and

  warehousing and distribution applications. Vince, however, encountered significant problems

  with the new system. Even though a particular retail application may have functioned on an

  individual basis, the system did not work together. And without reliable networking and data

  integration capabilities, Vince’s core retail applications suffered crippling setbacks and failures.

         84.     Each new implementation created new communication failures, resulting in

  massive operational disruptions and crippling setbacks.         For example, Vince’s retail POS

  systems had no reliable means to communicate with its inventory management and distribution

  applications. As a result, the Company’s ability to manage its warehouse, check, and validate

  inventory levels, and fill customer orders was severely impaired. Things got so bad that store

  managers could not rely on the inventory management software and had to physically visit the

  warehouses to verify if products were in stock.

         85.     In addition, the POS applications used to process in-store transactions froze and

  experienced long load times and suffered from software bugs. Credit processing applications

  suffered from network connectivity issues, and were unable to timely process credit card

  transactions. These issues negatively impacted Vince’s sales since aggravated customers simply

  walked out of the stores and stopped shopping at Vince.




                                                  - 21 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 26 of 90 PageID #: 210



         86.     To make matters worse, customer transactional data was lost, corrupted, or

  mis-categorized, adversely impacting the Company’s ability to track sales, inventory and cash.

  Delivery delays caused seasonal merchandise to arrive too late, resulting in even more lost sales.

         87.     These problems plagued Vince retail locations across the country.           At the

  Philadelphia branch, for example, the POS systems were extremely glitchy, and froze when retail

  associates tried to register transactions. When the issue was reported to Vince’s information

  technology (“IT”) department, the retail associates were simply instructed to reboot their

  computers, which did not solve the core problems. When a transaction would finally register, the

  credit card systems would freeze while processing payments, sometimes taking as much as

  twenty minutes to process a single transaction. Impatient customers left the store without

  completing their purchases. To avoid losing sales, store managers would mail the packages to

  the customers, or personally deliver the items to their homes when their shifts ended. Store

  managers complained about these issues to Erica Nieves, the Atlantic Coast District Manager,

  Kristine Shum, the Manager of Retail Operations, and other corporate managers that visited the

  Philadelphia branch during the transition period.

         88.     In the Washington D.C. branch, similar issues continued until at least May 2017.

  Between October 2016 and May 2017, cash registers were often out of order, and nearly fifty

  percent of the time during some periods. Sales associates were instructed to keep written logs of

  the transactions, but the data was never transferred into the store’s computer system. As a result,

  these sales were omitted from the daily sales reports that were automatically transmitted to

  Vince’s corporate headquarters. On some days, the shortfall was as high as $900.00.

         89.     On other occasions, sales associates would order items that were out of stock

  using the in-store POS application. The POS system would process the sale and generate a




                                                - 22 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 27 of 90 PageID #: 211



  purchase number, but the order was never communicated to the Company’s fulfillment and

  distribution facilities.

          90.     The Washington D.C. branch also experienced severe problems with its credit

  card terminal, and some customers were billed multiple (sometimes as many as four) times for a

  single transaction. Store managers were advised by the IT department that the charges would fall

  off. Store managers at the Washington D.C. location discussed these issues with Kristine Shum.

          91.     The Company’s Boston, Palo Alto, and White Plains locations encountered

  similar problems, as did New York locations.

  Company Management Knew About, or Recklessly Disregarded, the Data Integration
  Problems

          92.     Company management learned of the data integration issues since they were

  discussed during weekly Company-wide teleconferences with managers from retail locations

  throughout the country. Moreover, during monthly, company-wide conference calls, Vince

  management would probe store managers and other participants about different issues with the

  ERP application, but failed to ever explain why the issues were not being addressed.

          93.     In addition to store managers, the following Vince employees participated on

  these monthly calls:

                  (a)        Kristine Shum: Shum served as the Coordinator of Retail Operations from

  March 2014 through April 2016. She served as the Manager of Retail Operations from April

  2016 through February 2017. And she served as the Senior Manager of Retail Operations from

  March 2017 until April 2018.

                  (b)        Danielle Kaplan: Kaplan served as the Director of Retail Operations from

  August 2013 through July 2016.




                                                   - 23 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 28 of 90 PageID #: 212



                 (c)     Erica Nieves: Nieves served as the District Manager for Atlantic Coast,

  the area covering the Miami, Atlanta, Boston, Washington D.C. and Philadelphia markets, from

  September 2014 through July 2016.

                 (d)     Tracy Cassell: Cassell served as the District Manager for Northwest and

  Central United States from September 2015 through August 2016. She served as the District

  Manager for the Mid-Atlantic and Southeast Region from August 2016 through July 2017

                 (e)     Kelly St. Hilaire: St. Hilaire was the Human Resources Manager from

  August 2015 through February 2017.

                 (f)     Jesse Zak: Zak has served as a Retail Operations Coordinator since he was

  hired in November 2015.

                 (g)     Suzanne Prioa: Regional Manager in Boston from April 2014 through

  May 2016.

         94.     The issues with the new ERP system already had an impact on Vince’s revenues.

  On September 8, 2016, the Company issued a press release announcing its financial results for

  the quarter ended July 30, 2016. The 2Q 2016 Release stated that net sales for the Company had

  decreased by 24.1% to $60.7 million during the quarter. It also stated that the Company had

  posted a net loss of $2.0 million, or $0.04 per share, for the quarter.

         95.     On news of the disappointing second quarter results, the price of Vince stock

  declined approximately 5%, or $3.20 per share, over two trading days to close at $58.01 per

  share on September 9, 2016 on abnormally high trading volume. An analyst described the

  results as “dreadful,” as Vince had barely met the diminished expectations it had set for itself.




                                                  - 24 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 29 of 90 PageID #: 213



         96.     Despite the severity and ubiquity of the problems, however, Defendants failed to

  disclose that the disappointing quarterly results were due in significant part to problems with

  Vince’s transition from the Kellwood systems to the AX-7 platform.

         97.     Vince’s financial performance continued to suffer as the transition progressed.

  Yet, on September 8, 2016, during a conference call with investors and analysts, Defendant

  Hoffman told investors that “our infrastructure, e-commerce site, and POS systems in our store

  are now all live.”

         98.     In stark contrast to the problems caused by the transition, during an exchange with

  an analyst about the overall condition of the Vince’s retail stores, Defendant Stefko stated that

  the Company was “patting ourselves on the back a little bit.”

         99.     By that point, the new ERP platform had caused such problems that Defendant

  Stefko hired a second IT consulting firm, ITPeopleNetwork, to assist with the transition. Hazlitt

  Noronha, then Vince’s Vice President of Technology, led the new consulting team working on

  the transition and related issues.

         100.    Contrary     to   rosy   statements   by   the   Company   about   the   transition,

  ITPeopleNetwork identified extensive data integration issues between the warehouse

  management systems, the retail POS applications, and other ERP applications. Upon learning

  that Vince had implemented a beta version of AX-7, members of the ITPeopleNetwork team

  implored Vince management to upgrade from the beta version to the production version of the

  AX-7 software.

         101.    Vince’s senior management and the Individual Defendants were aware of these

  problems because Hazlitt Noronha and members of his team presented these issues to senior




                                                 - 25 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 30 of 90 PageID #: 214



  Vince management, including (i) Defendant Stefko, (ii) the Senior VP of Merchandising; and

  (iii) the head of e-commerce, at weekly meetings held at the Company’s New York headquarters.

         102.    The problems caused by the transition issues snowballed as the 2016 holiday

  season drew closer. Recurrent failures in the inventory management system forced management

  to institute six warehouse freezes while they tried to resolve the data integration issues.

         103.    By the end of the third quarter of fiscal 2016, customer traffic was down an

  average of 60% in every Vince store except the Washington D.C. branch. The Company tracked

  foot traffic using a counter mounted on top of each door and reported the daily figures in daily

  flash memos sent by corporate to store managers.

         104.    Nevertheless, the Company continued to falsely report to stockholders that that

  the transition was complete with respect to various items.          Vince’s 3Q16 10-Q, filed on

  December 8, 2016, stated, “the Company has completed the implementation” of its retail,

  e-commerce, and distribution applications and network infrastructure.

         105.    The Company announced that by the end of fiscal year 2016 (January 28, 2017),

  the Company fully completed the transition away from the Kellwood systems to its own

  platform.

         106.    It was not until April 28, 2017, that the Company finally disclosed for the first

  time that “[its] enterprise resource planning (“ERP”) system is Microsoft Dynamics AX [i.e.,

  AX-7].”




                                                  - 26 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 31 of 90 PageID #: 215



                 DEFENDANTS’ FALSE AND MISLEADING STATEMENTS
                   AND OMISSIONS DURING THE RELEVANT PERIOD

  Fiscal Year 2014

         4Q2014

         107.    The Relevant Period starts on March 19, 2015. On that date, Vince hosted a

  conference call for investors and analysts to discuss, inter alia, its fourth quarter and fiscal year

  2014 financial results. During the conference call, Defendant Granoff pronounced that Vince

  would “take control of [its] own destiny” through various strategic initiatives, including by

  migrating its system services away from Kellwood. Defendant Granoff discussed the status of

  the transition and stated that the Company would “run dual systems” during the transition “to

  ensure a smooth migration with minimal disruption,” stating, in pertinent part, as follows:

         Finally, on the operations front, we will continue to build our infrastructure to
         support the long-term growth of the business. As I mentioned earlier, we
         accomplished significant achievements in 2014 related to our operation strategy,
         by adding talent, expanding vendor relationships and enhancing our internal
         capabilities. We also completed the migration of several shared service activities
         from Kellwood.

         During 2015, we plan to fully migrate our IT systems, processes and support
         structure. While a major undertaking, we believe that having control of our
         technical infrastructure will enable us to more efficiently respond to our specific
         business needs and support our growth initiatives. During this migration, we will
         incur incremental transition costs, as we run dual systems for a period of time
         to ensure a smooth migration with minimal disruption.

         108.    The statements referenced above in ¶107 concerning the “plan to fully migrate our

  IT systems, processes and support structure” were materially false and misleading when made

  because Defendant Granoff knew, or recklessly disregarded, that: (i) Vince planned to migrate its

  IT systems to a new revolutionary Dynamics AX-7 platform that had never previously been used

  by major retailers; (ii) a fully functional final version of Dynamics AX-7 had not yet been

  released to the public; and (iii) there were numerous undisclosed risks associated with the



                                                 - 27 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 32 of 90 PageID #: 216



  transition to this untested system, including the risk that redundancies would not function

  correctly. Additionally, contrary to Defendant Granoff’s assurance of “a smooth migration with

  minimal disruption,” since the Company was utilizing a new, unfinished platform, Defendant

  Granoff lacked a reasonable basis to represent the transition would be “smooth” with “minimal

  disruption.”

         109.    During the same conference call, in response to an analyst question about

  transition costs, Defendant Klinger stated, “we’re making sure that we have full redundancy” and

  that the Company would be incurring additional costs due to “the dual system and the

  migration.” The exchange with an analyst is set forth, in pertinent part, as follows:

         Ed Yurma - KeyBanc Capital Markets - Analyst

         Got it, and two quick follow-ups, I guess. Are you -- do you think you’re seeing
         cannibalization, as you open more stores and your wholesale partners? And then,
         I guess, Lisa, if you would contextualize how much of the duplicative costs from
         some the Kellwood transition costs you will not have to incur again? Either
         whatever you incurred this year, and then I guess the incremental for 2015, that
         would be appreciated. Thank you.

                                           *       *      *

         Lisa Klinger - Vince Holding Corporation - CFO

         Yes. And then as far as the IT migration, obviously we want to make sure that
         we’re doing this very thoughtfully and prudently, so we’re making sure that we
         have full redundancy during the transaction. So the dual system and the
         migration, right now we’re planning to incur incremental transition costs of
         between $700,000 and $1 million into our SG&A this year. It obviously also
         influences our overall CapEx guidance that we’ve incorporated as well. But from
         an operating expense perspective, again, we’re planning between $[700,000] and
         $1 million.

         110.    The statements referenced in ¶109 above concerning the IT migration, including,

  that “we’re making sure that we have full redundancy during the transaction” and that the

  Company was “run[ning] dual systems” were materially false and misleading when made

  because Defendant Granoff knew, or recklessly disregarded, that: (i) Vince planned to migrate its


                                                 - 28 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 33 of 90 PageID #: 217



  IT systems to a new revolutionary Dynamics AX-7 platform that had never previously been used

  by major retailers; (ii) a fully functional final version of Dynamics AX-7 had not yet been

  released to the public; and (iii) there were numerous undisclosed risks associated with the

  transition to this untested system, including the risk that redundancies would not function

  correctly. The statement “we want to make sure that we’re doing this very thoughtfully and

  prudently” was materially misleading when made because an IT transition based on a new,

  untested product such as AX-7 created substantial risks that were not “thoughtful” or “prudent.”

         111.   On March 27, 2015, Vince filed the 2014 10-K. In the 2014 10-K, Vince stated

  that it “recently commenced the development and implementation of our own ERP system and

  IT infrastructure, engaged with a new e-commerce platform provider,” stating, in pertinent part,

  as follows:

         Shared Services Agreement

         In connection with the consummation of the IPO, Vince, LLC entered into a
         shared services agreement with Kellwood Company, LLC on November 27, 2013
         (the “Shared Services Agreement”) pursuant to which Kellwood Company, LLC
         provides certain support services, including distribution, information technology
         and back office support. Kellwood will provide these services until we elect to
         terminate the provision thereof in accordance with the terms of such agreement.
         Some of the Kellwood systems we continue to use following the IPO include
         enterprise resourcing planning, or “ERP”, human resource management systems
         and distribution applications. In conjunction with our separation from Kellwood,
         we are in the process of separating our assets from those of Kellwood. We have
         recently commenced the development and implementation of our own ERP
         system and IT infrastructure, engaged with a new e-commerce platform
         provider and migrated the human resource recruitment system. Refer to the
         discussion under “Information Systems” below for further information on our
         ERP implementation.

         112.   The statements referenced in ¶111 above were materially false and misleading

  when made because they failed to disclose and misrepresented the following material adverse

  facts, which were known to Defendants or recklessly disregarded by them:




                                                - 29 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 34 of 90 PageID #: 218



                  (a)     that the Company was developing an ERP system around a new

  technology that had not been proven;

                  (b)     that the Company was developing its ERP platform using an unfinished

  beta-version of AX-7 that had been released for testing and development purposes only;

                  (c)     that the Company was not developing middleware to perform the

  necessary data integration processes; and

                  (d)     that the foregoing conduct substantially increased the risk of severe

  complications during the transition, and the likelihood that Vince’s business and results of

  operations would be adversely affected.

          113.    The 2014 10-K assured investors that Vince would continue to utilize the

  Kellwood ERP systems until its new ERP system was fully developed and implemented, stating,

  in pertinent part, as follows:

          Information Systems

          Kellwood has continued to provide certain information technology services to
          us and will continue to do so until such time as we elect to terminate provision
          of such services in accordance with the terms of the Shared Services
          Agreement. These services currently include information technology planning
          and administration, desktop support and help desk, our ERP system, financial
          applications, warehouse systems, reporting and analysis applications and our
          retail and e-commerce interfaces.

          114.    The statements referenced above in ¶113 were materially false and misleading

  because of the reasons set forth in ¶112 above. The statement that “Kellwood has continued . . .

  and will continue” to provide and support infrastructure was materially false and misleading

  when made because Defendants lacked a reasonable basis to assure investors that Vince’s

  systems would work correctly due to redundancies from Kellwood since it was attempting to

  implement a new revolutionary software platform.




                                               - 30 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 35 of 90 PageID #: 219



          115.    With respect to the new ERP system, the 2014 10-K stated that “[t]he new ERP

  system is based on a system from Microsoft Dynamics AX and is cloud based,” stating, in

  pertinent part, as follows:

          During fiscal 2014, we commenced the development and implementation of our
          own ERP system and IT infrastructure, engaged with a new e-commerce platform
          provider and migrated the human resource recruitment system. The ERP
          implementation is expected to be completed by the end of the third quarter of
          fiscal 2015. The new ERP system is based on a system from Microsoft
          Dynamics AX and is cloud based. It will replace our current Oracle Financials
          and retail related sub systems.

          116.    The statements referenced above in ¶115 were materially false and misleading

  because of the reasons set forth in ¶112 above. The statement that “[t]he new ERP system is

  based on a system from Microsoft Dynamics AX” was materially false and misleading when

  made because it indicated that Vince was developing its own ERP system around an existing,

  highly-dependable technology, Dynamics 2012, when in fact it was developing an ERP system

  around a new technology that had not been proven or even offered as a finished product out of

  beta.

          117.    The 2014 10-K cautioned that the new ERP systems “may not operate as

  successfully as the systems we historically used” and stated Vince’s operations and financial

  results “may” be adversely affected “[i]f we fail to successfully transition the systems,” stating,

  in pertinent part, as follows:

          Kellwood provides us with certain key services for our business, some of which
          we are in the process of transitioning to our own systems. If Kellwood fails to
          perform its obligations to us during the period of transition or if we cannot
          successfully transition these services to our own systems, our business,
          financial condition, results of operations and cash flows could be materially
          harmed.

          Prior to the IPO and Restructuring Transactions that closed on November 27,
          2013, we operated as a business unit of Kellwood, and we historically relied on
          the financial resources and the administrative and operational support systems of
          Kellwood to run our business. Some of the Kellwood systems we continue to use


                                                - 31 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 36 of 90 PageID #: 220



         following the IPO and Restructuring Transactions include ERP, human resource
         management systems and distribution applications. In conjunction with our
         separation from Kellwood, we are in the process of separating our assets from
         those of Kellwood. We have recently commenced the development and
         implementation of our own ERP system and IT infrastructure, engaged with a
         new e-commerce platform provider and migrated the human resource
         recruitment system. The new systems we implement may not operate as
         successfully as the systems we historically used as such systems are highly
         customized or proprietary. Moreover, we may be unable to obtain necessary
         goods, technology and services to continue replacing the Kellwood systems at
         prices and on terms as favorable as those available to us prior to the separation,
         which could increase our costs and reduce our profitability. If we fail to
         successfully transition the systems, our business and results of operations may
         be materially and adversely affected.

         118.    The statements referenced above in ¶117 were materially false and misleading

  when made because of the reasons set forth in ¶112 above. In addition, the statement that “[t]he

  new systems we implement may not operate successfully as the systems we historically used as

  such systems are highly customized or proprietary,” was materially false and misleading when

  made because it failed to disclose that Vince was relying on an unfinished software platform, and

  that the system may not operate successfully for the additional reason that the software platform

  itself may not function correctly.

         119.    The 2014 10-K also warned investors that “[a]ny failure or significant downtime”

  of the legacy Kellwood systems or the new ERP systems during the transition period “could”

  adversely affect Vince’s operations and financial results, stating, in pertinent part, as follows:

         We entered into a Shared Services Agreement in connection with the IPO and
         Restructuring Transactions on November 27, 2013. The Shared Services
         Agreement governs the provisions by which Kellwood provides certain support
         services to us, including distribution, information technology and back office
         support. Kellwood will provide these services until we elect to terminate the
         provision thereof in accordance with the terms of such agreement . . . Any failure
         or significant downtime in our own financial or administrative systems or in
         Kellwood’s financial or administrative systems during the transitional period
         and any difficulty in separating our assets from Kellwood’s assets and
         integrating newly acquired assets into our business could result in unexpected
         costs, impact our results or prevent us from paying our suppliers and employees



                                                  - 32 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 37 of 90 PageID #: 221



         and performing other administrative services on a timely basis and materially
         harm our business, financial condition, results of operations and cash flows.

         120.    The statements referenced above in ¶119 were materially false and misleading

  because of the reasons set forth in ¶112 above. In addition, the statement that “[a]ny failure or

  significant downtime in [our own or Kellwood’s] financial or administrative systems . . .

  could . . . materially harm our business” was materially false and misleading because it failed to

  disclose that there was a substantial undisclosed risk of “downtime” due to use of a new, beta

  version software platform.

  Fiscal Year 2015

         1Q15

         121.    On June 4, 2015, Vince hosted an earnings call with investors and analysts to

  discuss the Company’s first quarter results, in which Defendant Granoff and Defendant Klinger

  participated. During the call, Defendant Granoff highlighted the IT migration process as a key to

  the Company’s long-term growth, and stated that Vince “remain[s] on track to fully migrate our

  IT systems, processes, and support structure during the back half of the year,” stating, in

  pertinent part, as follows:

         Finally, we continue to invest in the business to build out an infrastructure that
         will support the Company as we grow. We remain on track to fully migrate our
         IT systems, processes, and support structure during the back half of the year.
         We also continue to add talent and capabilities in our key growth areas.

         122.    The statements referenced above in ¶121 were materially false and misleading

  because of the reasons set forth in ¶112 above.

         123.    On June 10, 2015, Vince filed its quarterly report for the fiscal quarter ended

  May 2, 2015 on Form 10-Q with the SEC. In the 1Q15 10-Q, the Company stated that it was “in

  the process of implementing our own enterprise resource planning (“ERP”) system,” and assured




                                                - 33 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 38 of 90 PageID #: 222



  investors that it would “continue” to utilize the Kellwood systems until the new ERP system was

  “completed and functional,” stating, in pertinent part, as follows:

         Shared Services Agreement

         In connection with the consummation of our IPO on November 27, 2013, Vince,
         LLC entered into a Shared Services Agreement pursuant to which Kellwood
         provides support services in various operational areas, including, among other
         things, e-commerce operations, distribution, logistics, information technology,
         accounts payable, credit and collections and payroll and benefits. Since the IPO,
         we have been working on transitioning certain back office functions performed by
         Kellwood under the Shared Services Agreement. Among these functions that have
         transitioned to Vince are certain accounting related functions as well as benefits
         administration. We have also been working on developing our own information
         technology infrastructure and are now in the process of implementing our own
         enterprise resource planning (“ERP”) system. We have engaged with a new e-
         commerce platform provider and migrated the human resource recruitment
         system. The new ERP system is planned to be completed and functional by the
         end of fiscal year 2015, however, until such time, we will continue to utilize the
         Kellwood information technology infrastructure under the Shared Services
         Agreement.

         124.    The statements referenced above in ¶123 were materially false and misleading

  because of the reasons set forth in ¶112 above. In addition, the statement that “until such time

  [as the ERP system is ‘completed and functional’], we will continue to utilize the Kellwood

  information technology infrastructure” was materially misleading because it provided false

  assurances to investors that Vince’s systems would work correctly due to redundancies from

  Kellwood while it was attempting to implement its new software system.

         125.    The 1Q15 10-Q contained the following Sarbanes-Oxley (“SOX”) Certification

  signed by Defendants Klinger and Granoff:

         [CEO or CFO] Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of
         2002

         I, [Defendant Granoff or Defendant Klinger], certify that:

         1.     I have reviewed this quarterly report on Form 10-Q of Vince Holding
         Corp.;



                                                 - 34 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 39 of 90 PageID #: 223



       2.     Based on my knowledge, this report does not contain any untrue statement
       of a material fact or omit to state a material fact necessary to make the statements
       made, in light of the circumstances under which such statements were made, not
       misleading with respect to the period covered by this report;

       3.      Based on my knowledge, the financial statements, and other financial
       information included in this report, fairly present in all material respects the
       financial condition, results of operations and cash flows of the registrant as of,
       and for, the periods presented in this report;

       4.      The registrant’s other certifying officer and I are responsible for
       establishing and maintaining disclosure controls and procedures (as defined in
       Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial
       reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the
       registrant and have:

              a)       Designed such disclosure controls and procedures, or caused such
       disclosure controls and procedures to be designed under our supervision, to ensure
       that material information relating to the registrant, including its consolidated
       subsidiaries, is made known to us by others within those entities, particularly
       during the period in which this report is being prepared;

               b)     Designed such internal control over financial reporting, or caused
       such internal control over financial reporting to be designed under our
       supervision, to provide reasonable assurance regarding the reliability of financial
       reporting and the preparation of financial statements for external purposes in
       accordance with generally accepted accounting principles;

               c)     Evaluated the effectiveness of the registrant’s disclosure controls
       and procedures and presented in this report our conclusions about the
       effectiveness of the disclosure controls and procedures, as of the end of the period
       covered by this report based on such evaluation;

               d)      Disclosed in this report any change in the registrant’s internal
       control over financial reporting that occurred during the registrant’s most recent
       fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report)
       that has materially affected, or is reasonably likely to materially affect, the
       registrant’s internal control over financial reporting; and

       5.      The registrant’s other certifying officer and I have disclosed, based on our
       most recent evaluation of internal control over financial reporting, to the
       registrant’s auditors and the audit committee of the registrant’s board of directors
       (or persons performing the equivalent functions):

               a)     All significant deficiencies and material weaknesses in the design
       or operation of internal control over financial reporting which are reasonably
       likely to adversely affect the registrant’s ability to record, process, summarize,
       and report financial information; and


                                               - 35 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 40 of 90 PageID #: 224



                 b)      Any fraud, whether or not material, that involves management or
         other employees who have a significant role in the registrant’s internal control
         over financial reporting.

         126.    The statements referenced above in ¶125 were materially false and misleading

  when made because of the reasons set forth in ¶112 above. In addition, the statements referenced

  above in ¶125 were materially false and misleading when made because they misrepresented or

  failed to disclose the following facts which were known or recklessly disregarded by Defendants:

  (i) Vince’s disclosure controls and internal controls were materially deficient and not operating

  effectively; and (ii) based on the foregoing, Defendants lacked a reasonable basis for their

  positive statements about the Company’s finances.

         2Q15

         127.    On September 8, 2015, Vince filed its quarterly report for the fiscal quarter ended

  August 1, 2015 on Form 10-Q with the SEC. The 2Q15 10-Q stated that Vince was “in the

  process of implementing our own enterprise resource planning (“ERP”) system” and assured

  investors that it would continue to use the Kellwood ERP system “[u]ntil [the new ERP and

  related] systems are implemented,” stating, in pertinent part, as follows:

         Shared Services Agreement

         In connection with the consummation of our IPO on November 27, 2013, Vince,
         LLC entered into a Shared Services Agreement pursuant to which Kellwood
         provides support services in various operational areas, including, among other
         things, e-commerce operations, distribution, logistics, information technology,
         accounts payable, credit and collections and payroll and benefits. Since the IPO,
         we have been working on transitioning certain back office functions performed by
         Kellwood under the Shared Services Agreement. Among these functions that
         have transitioned to Vince are certain accounting related functions as well as
         benefits administration. We have also been working on developing our own
         information technology infrastructure and are now in the process of
         implementing our own enterprise resource planning (“ERP”) system. We have
         engaged with a new e-commerce platform provider and are still developing that
         system. The new ERP system is also under development. Until those systems
         are implemented, we will continue to utilize the Kellwood information



                                                 - 36 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 41 of 90 PageID #: 225



         technology infrastructure, including e-commerce platform systems, under the
         Shared Services Agreement.

         128.    The statements referenced above in ¶127 were materially false and misleading

  when made because of the reasons set forth in ¶112 above. In addition, the statement that “we

  will continue to utilize the Kellwood information technology infrastructure” until the new

  systems were implemented was materially misleading when made because there was a

  substantial undisclosed risk that redundancies from Kellwood’s systems would not work

  correctly since Vince was attempting to implement a new, untested software platform that had

  not yet been released as a finished product.

         129.    The 2Q15 10-Q contained SOX Certifications signed by Defendants Brody and

  Stefko certifying that the 2Q15 10-Q was accurate, not misleading, and free from fraud using

  language substantially similar to the language referenced above in ¶125.

         130.    The statements referenced above in ¶129 were materially false and misleading

  when made because of the reasons set forth in ¶112 above. In addition, the statements referenced

  in ¶129 above were materially false and misleading when made because they misrepresented or

  failed to disclose the following facts which were known or recklessly disregarded by Defendants:

  (i) Vince’s disclosure controls and internal controls were materially deficient and not operating

  effectively; and (ii) based on the foregoing, Defendants lacked a reasonable basis for their

  positive statements about the Company’s finances.

         3Q15

         131.    On December 10, 2015, Vince hosted an earnings call with investors and analysts

  to discuss the Company’s third quarter results, in which Defendant Hoffman and Defendant

  Stefko participated. During the call, Defendant Hoffman stated that Vince was “very pleased

  with the direction of the e-commerce business,” and that it was “launching the platform in 2016,



                                                 - 37 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 42 of 90 PageID #: 226



  which we think is just going to increase our ability to service the customer,” stating, in pertinent

  part, as follows:

         No we’re not going to break that out. I’ll just tell you, we’re very pleased with the
         direction of the e-commerce business. We’re launching the platform in 2016,
         which we think is just going to increase our ability to service the customer.
         Also, as we get the brand identity back, that’s going to really impact all our touch
         points. We’re going to be much more brand-right with all the way we reach out to
         our customer. And I think e-commerce is going to be a big benefit of that as well.

         132.    The statements referenced above in ¶131 were materially false and misleading

  because of the reasons set forth in ¶112 above.

         133.    Similarly, in response to an analyst’s question about “big system investments [that

  Vince] needs in order to get on track,” Defendant Stefko stated, “we have our ongoing

  conversion from Kellwood that we have discussed in the past, that is going forward,” stating, in

  pertinent part, as follows:

         Lindsay Drucker Mann - Goldman Sachs - Analyst

         Okay. And one last one. Are there any big systems investments you think that the
         business needs in order to get on the right track? Anything we should be thinking
         about for 2016?

                                           *        *      *

         David Stefko - Vince Holding Corporation - Interim CFO & Treasurer

         You know, we have our ongoing conversion from Kellwood that we have
         discussed in the past, that is going forward. We also have the launching of a
         new e-commerce platform in line with that. And that is a project that started in
         2015, and we plan on finishing that in 2016.

         134.    The statements referenced above in ¶133 were materially false and misleading

  because of the reasons set forth in ¶112 above.

         135.    Also on December 10, 2015, Vince filed its quarterly report for the fiscal quarter

  ended October 31, 2015 on Form 10-Q with the SEC. In the 3Q15 10-Q, the Company stated

  that it was “in the process of implementing our own enterprise resource planning (“ERP”)


                                                 - 38 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 43 of 90 PageID #: 227



  system” and assured investors that it would continue to utilize the Kellwood ERP system “[u]ntil

  [the new ERP and related] systems are implemented,” stating, in pertinent part, as follows:

         Shared Services Agreement

         In connection with the consummation of our IPO on November 27, 2013, Vince,
         LLC entered into a Shared Services Agreement pursuant to which Kellwood
         provides support services in various operational areas, including, among other
         things, e-commerce operations, distribution, logistics, information technology,
         accounts payable, credit and collections and payroll. Since the IPO, we have been
         working on transitioning certain back office functions performed by Kellwood
         under the Shared Services Agreement. Among these functions that have
         transitioned to Vince are certain accounting related functions as well as benefits
         administration. We have also been working on developing our own information
         technology infrastructure and are now in the process of implementing our own
         enterprise resource planning (“ERP”) system. We have engaged with a new e-
         commerce platform provider and are still developing that system. The new ERP
         system is also under development. Until those systems are implemented, we will
         continue to utilize the Kellwood information technology infrastructure,
         including e-commerce platform systems, under the Shared Services Agreement.

         136.    The statements referenced above in ¶135 were materially false and misleading

  because of the reasons set forth in ¶112. The statement “in the process of implementing our

  own . . . ERP system” was materially misleading because it failed to disclose that Vince was

  “implementing” a new “ERP system” based on a beta version of a new software platform and

  there was a substantial risk the system would not operate correctly. In addition, the statement

  that “we will continue to utilize the Kellwood information technology infrastructure” until the

  new systems were implemented was materially misleading when made because:

                 (a)    there was a substantial undisclosed risk that redundancies from

  Kellwood’s systems would not work correctly since Vince was attempting to implement a

  system based on a beta version of a new software platform that was not released as a finished

  product;




                                                - 39 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 44 of 90 PageID #: 228



                  (b)     it provided false assurances to investors that Vince’s systems would work

  correctly due to redundancies from Kellwood while it was attempting to implement its new

  software system; and

                  (c)     Defendants failed to disclose to investors that Vince had implemented the

  system before it was ready for operation and Kellwood’s redundancies did not ensure that Vince

  would not experience problems with its systems.

          137.    With respect to the Company’s new distribution systems, the 3Q15 10-Q stated

  that Vince’s “ability to meet the needs of . . . [its] retail stores” depended on the success of “new

  system integrations,” and cautioned that problems with the transition and integration “could”

  adversely affect its financial results, stating, in pertinent part, as follows:

          We are in the process of migrating our U.S. distribution system from Kellwood
          to a new third party provider. Problems with our distribution system, including
          any disruption caused by the migration, could materially harm our ability to
          meet customer expectations, manage inventory, complete sale transactions and
          achieve targeted operating efficiencies.

          In the U.S., we historically relied on a distribution facility operated by Kellwood
          in City of Industry, California as part of the Shared Services Agreement. In
          November 2015, we entered into a service agreement with a new third-party
          distribution provider and commenced the migration of the distribution facility
          from Kellwood. Our ability to meet the needs of our wholesale partners and our
          own retail stores depends on the proper operation of this distribution facility. The
          migration of these services from Kellwood requires us to implement new system
          integrations and requires Kellwood to assist with the migration. Although we
          have implemented a migration schedule and Kellwood has agreed to assist us
          through the process, there can be no assurance that the transition from
          Kellwood to the third party, including the completion of such transition within
          our expected timeline, will be successful, and problems encountered in such
          transition could have a material adverse effect on our business, financial
          condition, liquidity and results of operations.

          138.    The statement referenced above in ¶137 was materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that the “new system

  integrations” could fail was materially false and misleading when made because there was



                                                    - 40 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 45 of 90 PageID #: 229



  substantial undisclosed risk that the system itself – Dynamics AX-7 – would not be ready for use

  by Vince in connection with actual business operations.

          139.    The 3Q15 10-Q contained SOX Certifications signed by Defendants Hoffman and

  Stefko certifying that the 3Q15 10-Q was accurate, not misleading, and free from fraud, using

  substantially similar language to the language referenced in ¶125 above.

          140.    The statements referenced above in ¶139 were materially false and misleading

  when made because of the reasons set forth in ¶112. In addition, the statements referenced in

  ¶139 were materially false and misleading when made because they misrepresented or failed to

  disclose the following facts which were known or recklessly disregarded by Defendants:

  (i) Vince’s disclosure controls and internal controls were materially deficient and not operating

  effectively; and (ii) based on the foregoing, Defendants lacked a reasonable basis for their

  positive statements about the Company’s finances.

          4Q2015

          141.    On March 29, 2016, Vince issued a press release announcing its financial results

  for the quarter and year ended January 30, 2016 (the “FY 2015 Release”). The FY 2015 Release

  stated that the Company’s net sales had decreased 13.6% to $81.8 million during the quarter and

  decreased 11.1% to $302.5 million for the year. Also on March 29, 2016, Vince hosted an

  earnings call with investors and analysts to discuss the quarter and year end results, in which

  Defendant Hoffman and Defendant Stefko participated. During the conference call, Defendant

  Hoffman stated that “we . . . will be migrating to a new platform that will enable us to increase

  the functionality of the site,” stating, in pertinent part, as follows:

          In addition, we continue to be pleased with our e-commerce business, and will
          be migrating to a new platform that will enable us to increase the functionality
          of the site. This will be followed by a creative overhaul to ensure that the site is
          more reflective of the Vince brand, as we want consumers to have a consistent
          experience across channels.


                                                    - 41 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 46 of 90 PageID #: 230



         142.    The statements referenced above in ¶141 were materially false and misleading

  because of the reasons set forth in ¶112 above.

         143.    On April 14, 2016, Vince filed its annual report for fiscal year ended January 30,

  2016 on Form 10-K with the SEC. In the 2015 10-K, the Company stated that it was “in the

  process of implementing our own enterprise resource planning (“ERP”) system, point-of-sale

  systems, e-commerce platform and supporting systems,” and that it would “continue to utilize”

  the Kellwood ERP system until the new system is implemented, stating, in pertinent part, as

  follows:

         Shared Services Agreement

         In connection with the consummation of the IPO, Vince, LLC entered into a
         shared services agreement with Kellwood Company, LLC on November 27, 2013
         (the “Shared Services Agreement”) pursuant to which Kellwood Company, LLC
         would provide certain support services in various operational areas including,
         among other things, e-commerce operations, distribution, logistics, information
         technology, accounts payable, credit and collections and payroll and benefits.
         Since the IPO, we have been working on transitioning certain back office
         functions performed by Kellwood under the Shared Services Agreement. Among
         these functions that have transitioned to Vince are certain accounting related
         functions as well as benefits administration. We have also been working on
         developing our own information technology infrastructure and are now in the
         process of implementing our own enterprise resource planning (“ERP”) system,
         point-of-sale systems, e-commerce platform and supporting systems. We are
         also in the process of migrating our U.S. distribution system from Kellwood to a
         new third party provider. Until those systems are implemented, we will continue
         to utilize the Kellwood information technology infrastructure, including e-
         commerce platform systems, under the Shared Services Agreement.

                                          *         *    *

         Shared Services Agreement

         On November 27, 2013, Vince, LLC entered into the Shared Services Agreement
         with Kellwood pursuant to which Kellwood would provide certain support
         services in various operational areas including, among other things, e-commerce
         operations, distribution, logistics, information technology, accounts payable,
         credit and collections and payroll and benefits. Since the IPO, we have been
         working on transitioning certain back office functions performed by Kellwood
         under the Shared Services Agreement. Among these functions that have


                                                - 42 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 47 of 90 PageID #: 231



         transitioned to Vince are certain accounting related functions as well as benefits
         administration. We have also been working on developing our own information
         technology infrastructure and are now in the process of implementing our own
         enterprise resource planning (“ERP”) system, point-of-sale systems, ecommerce
         platform and supporting systems. We are also in the process of migrating our
         U.S. distribution system from Kellwood to a new third party provider. Until
         those systems are implemented, we will continue to utilize the Kellwood
         information technology infrastructure, including ecommerce platform systems,
         under the Shared Services Agreement.

         144.    The statements referenced above in ¶143 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that “we will continue to

  utilize the Kellwood information technology infrastructure” until the new systems were

  implemented was materially misleading when made because of the reasons set forth in ¶136.

         145.    With respect to the new system, the 2015 10-K also stated that the “new ERP

  system is operated on a system from Microsoft Dynamics AX and is cloud based,” stating, in

  pertinent part, as follows:

         We have commenced the development and implementation of our own ERP, POS
         and supporting systems and network infrastructure, engaged with a new
         e-commerce platform provider and completed the migration of the human
         resource recruitment system. The ERP, POS, e-commerce platform and
         supporting system implementations are expected to be completed in 2016. Our
         new ERP system is operated on a system from Microsoft Dynamics AX and is
         cloud based and will integrate with our new POS, e-commerce platform and
         other supporting systems. Collectively, these systems will replace the current
         ERP, Oracle Financials and all other systems currently used under the Shared
         Services Agreement. Once implemented, we will no longer rely on Kellwood’s
         information technology services.

         146.    The statements referenced above in ¶145 were materially false and misleading

  when made because of the reasons set forth in ¶112. The statement that “our new ERP system is

  operated on a system from Microsoft Dynamics AX” was materially misleading when made

  because it conveyed to investors that Vince was developing its ERP system around an existing,

  highly-dependable technology, Dynamics 2012, when in fact it was developing an ERP system




                                               - 43 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 48 of 90 PageID #: 232



  around a new technology that had not been proven, and Vince was utilizing a beta version of that

  product.

          147.    The 2015 10-K purported to caution investors that “[t]he new [ERP] systems we

  implement may not operate as successfully as the systems we historically used,” and that Vince’s

  business and results of operations may be adversely affected if the transition was unsuccessful,

  stating, in pertinent part, as follows:

          Kellwood provides us with certain key services for our business, which we are in
          the process of transitioning to our own systems and processes. If Kellwood fails
          to perform its obligations to us during the period of transition or if we cannot
          successfully transition these services to our own systems, our business,
          financial condition, results of operations and cash flows could be materially
          harmed.

          Prior to the IPO and Restructuring Transactions that closed on November 27,
          2013, we operated as a business unit of Kellwood, and we historically relied on
          the financial resources and the administrative and operational support systems of
          Kellwood to run our business. Some of the Kellwood systems we continue to use
          following the IPO and Restructuring Transactions include ERP, POS and human
          resource management systems as well as distribution applications. We are in the
          process of transitioning to our own systems and processes from those of
          Kellwood. We have recently commenced the development and implementation
          of our own ERP, POS and supporting systems and network infrastructure,
          engaged with a new e-commerce platform provider and completed the migration
          of the human resource recruitment system. The new systems we implement may
          not operate as successfully as the systems we historically used as such systems
          are highly customized or proprietary. Moreover, we may be unable to obtain
          necessary goods, technology and services to continue replacing the Kellwood
          systems in a timely manner to meet business needs or at prices and on terms as
          favorable as those available to us prior to the separation, which could increase our
          costs and reduce our profitability. If we fail to successfully transition the
          systems, our business and results of operations may be materially and adversely
          affected.

          148.    The statements referenced above in ¶147 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that “[t]he new system we

  implement may not operate successfully as the systems we historically used as such systems are

  highly customized or proprietary,” was materially misleading when made because it limited the



                                                 - 44 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 49 of 90 PageID #: 233



  risk of transition failures to the customized and proprietary nature of ERP systems even though

  there was a substantial risk due to Vince using a beta version of a new unproven software

  platform.

          149.    The 2015 10-K also warned investors that “[a]ny failure or significant downtime”

  of the legacy Kellwood systems or the new ERP systems during the transition period “could”

  adversely affect Vince’s operations and financial results, stating, in pertinent part, as follows:

          We entered into a Shared Services Agreement in connection with the IPO and
          Restructuring Transactions on November 27, 2013. The Shared Services
          Agreement governs the provisions by which Kellwood provides certain support
          services to us, including distribution, information technology and back office
          support. Kellwood will provide these services until we elect to terminate the
          provision thereof in accordance with the terms of such agreement . . . Any failure
          or significant downtime in our own financial or administrative systems or in
          Kellwood’s financial or administrative systems during the transitional period
          and any difficulty in separating our assets from Kellwood’s assets and
          integrating newly acquired assets into our business could result in unexpected
          costs, impact our results or prevent us from paying our suppliers and employees
          and performing other administrative services on a timely basis and materially
          harm our business, financial condition, results of operations and cash flows.

          150.    The statements referenced above in ¶149 were materially false and misleading

  when made because of the reasons set forth in ¶112. In addition, the statement that “[a]ny failure

  or significant downtime in [our own or Kellwood’s] financial or administrative systems . . . could

  . . . materially harm our business” was false and misleading because it failed to disclose that the

  risk of “downtime” was amplified due to the use of beta software.

          151.    With respect to the Company’s new distribution systems, the 2015 10-K stated

  that Vince’s “ability to meet the needs of . . . [its] retail stores” depended on the success of “new

  system integrations,” and cautioned that problems with the transition and integration “could”

  adversely affect its financial results, stating, in pertinent part, as follows:

          We are in the process of migrating our U.S. distribution system from Kellwood
          to a new third party provider. Problems with our distribution system, including
          any disruption caused by the migration, could materially harm our ability to


                                                    - 45 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 50 of 90 PageID #: 234



         meet customer expectations, manage inventory, complete sale transactions and
         achieve targeted operating efficiencies.

         In the U.S., we historically relied on a distribution facility operated by Kellwood
         in City of Industry, California as part of the Shared Services Agreement. In
         November 2015, we entered into a service agreement with a new third-party
         distribution provider in California and commenced the migration of the
         distribution facility from Kellwood. Our ability to meet the needs of our
         wholesale partners and our own direct-to-consumer business depends on the
         proper operation of this distribution facility. The migration of these services
         from Kellwood requires us to implement new system integrations and requires
         Kellwood to assist with the migration. The migration commenced during the first
         quarter of 2016. Although we have implemented a migration schedule and
         Kellwood has agreed to assist us through the process of migrating the rest of the
         business, there can be no assurance that the transition from Kellwood to the
         third party, including the completion of such transition within our expected
         timeline, will be successful, and problems encountered in such transition,
         including significant chargebacks from our wholesale partners and delays in
         shipments of merchandise to our customers, could have a material adverse
         effect on our business, financial condition, liquidity and results of operations.
         We also have a warehouse in Belgium operated by a third-party logistics provider
         to support our wholesale orders for customers located primarily in Europe.

         152.   The statements referenced above in ¶151 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that the “new systems

  integrations” could fail was materially false and misleading when made because there was an

  undisclosed risk that the system itself – Dynamics AX-7 – would not ready for use by Vince in

  connection with actual business operations.

         153.   The 2015 10-K also represented that Vince management had reviewed the

  Company’s internal controls over financial report and that these controls were effective as of

  January 30, 2016. The 2015 10-K stated in pertinent part:

         Changes in Internal Control Over Financial Reporting

         There was no change in our internal control over financial reporting that
         occurred during our latest fiscal quarter that has materially affected, or is
         reasonably likely to materially affect, our internal control over financial
         reporting.

         Management’s Annual Report on Internal Control Over Financial Reporting


                                                - 46 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 51 of 90 PageID #: 235



         Management, including our Chief Executive Officer and Chief Financial Officer,
         is responsible for establishing and maintaining adequate internal control over
         financial reporting (as defined in Rule 13a-15(f) and 15d-15(f) under the
         Exchange Act). Our internal control over financial reporting is a process to
         provide reasonable assurance regarding the reliability of financial reporting and
         the preparation of financial statements for external purposes in accordance with
         generally accepted accounting principles. Our internal control over financial
         reporting includes those policies and procedures that (i) pertain to the
         maintenance of records that, in reasonable detail, accurately and fairly reflect the
         transactions and dispositions of our assets; (ii) provide reasonable assurance that
         transactions are recorded as necessary to permit preparation of financial
         statements in accordance with generally accepted accounting principles, and that
         our receipts and expenditures are being made only in accordance with
         authorizations of our management and directors; and (iii) provide reasonable
         assurance regarding prevention or timely detection of unauthorized acquisition,
         use or disposition of our assets that could have a material effect on our financial
         statements.

                                          *       *      *

         Management assessed the effectiveness of our internal control over financial
         reporting as of January 30, 2016. In making this assessment, management used
         the criteria established by the Committee of Sponsoring Organizations of the
         Treadway Commission (“COSO”) in Internal Control-Integrated Framework
         (2013). Based on this assessment, management has concluded that, as of
         January 30, 2016, our internal control over financial reporting was effective, at
         a reasonable assurance level.

         154.    The statements referenced above in ¶153 were materially false and misleading

  when made because they misrepresented or failed to disclose that as a result of the transition,

  Vince’s disclosure controls and internal controls were materially deficient and not operating

  effectively.

         155.    The 2015 10-K contained SOX Certifications signed by Defendants Hoffman and

  Stefko certifying that the 2015 10-K was accurate, not misleading, and free from fraud, using

  substantially similar language to the language referenced in ¶125 above.

         156.    The statements referenced above in ¶155 were materially false and misleading

  because of the reasons set forth in ¶112.   In addition, the statements referenced in ¶155 were

  materially false and misleading when made because they misrepresented or failed to disclose that


                                                - 47 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 52 of 90 PageID #: 236



  Vince’s disclosure controls and internal controls were materially deficient and not operating

  effectively.

  Fiscal Year 2016

         1Q16

         157.     On June 7, 2016, Vince hosted an earnings call with investors and analysts to

  discuss the Company’s first quarter results, in which Defendant Hoffman and Defendant Stefko

  participated.   Defendant Hoffman used his prepared remarks to once again highlight the

  Company’s purported successes in substantially completing the transition its distribution systems

  away from Kellwood, and the Company’s continuing progress in transitioning the remaining IT

  systems, stating, in pertinent part, as follows:

         Finally, we continue to make investments in the business that will ultimately
         support our long-term growth. During the first quarter we substantially
         completed the changeover to our new distribution center, which will enable us
         to better control our inventory going forward and, in turn, drive gross margin
         expansion.

         In addition, we continue to make progress on our IT migration which is due to
         be completed later this year. Among the benefits will be better reporting
         analytics as well as improved functionality on the website, which should also
         drive higher margin in the future.

         158.     The statements referenced above in ¶157 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that Vince “substantially

  completed the changeover to our new distribution center” was materially false and misleading

  when made because it failed to disclose that the distribution facilities had no dependable means

  of communicating with the Company’s existing systems. The statement that the transition to the

  new distribution facility “will enable us to better control our inventory” was materially false and

  misleading when made because it failed to disclose that the new distribution system hindered the

  Company’s ability to manage its inventory.



                                                     - 48 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 53 of 90 PageID #: 237



          159.    On June 8, 2016, Vince filed its quarterly report for the period ended April 30,

  2016 on Form 10-Q with the SEC. In the 1Q16 10-Q, the Company stated that it was “in the

  process of implementing its own enterprise resource planning (“ERP”) system, point-of-sale

  systems, e-commerce platform and supporting systems,” and that “[u]ntil those systems are

  implemented, the Company will continue to utilize the Kellwood information technology

  infrastructure,” stating, in pertinent part, as follows:

          Shared Services Agreement

          In connection with the consummation of the Company’s IPO on November 27,
          2013, Vince, LLC entered into a Shared Services Agreement pursuant to which
          Kellwood would provide support services in various operational areas, including,
          among other things, e-commerce operations, distribution, logistics, information
          technology, accounts payable, credit and collections and payroll and benefits.
          Since the IPO, the Company has been working on transitioning certain back office
          functions performed by Kellwood under the Shared Services Agreement. Among
          these functions that have transitioned to Vince are certain accounting related
          functions as well as benefits administration. The Company has also been
          working on developing its own information technology infrastructure and is
          now in the process of implementing its own enterprise resource planning
          (“ERP”) system, point-of-sale systems, e-commerce platform and supporting
          systems. The Company has substantially completed the migration of its U.S.
          distribution system from Kellwood to a new third party provider. Until those
          systems are implemented, the Company will continue to utilize the Kellwood
          information technology infrastructure, including e-commerce platform systems,
          under the Shared Services Agreement.

          160.    The statements referenced above in ¶159 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that “the Company will

  continue to utilize the Kellwood information technology infrastructure” until the new systems

  were implemented was materially misleading when made because of the reasons set forth in

  ¶136. The statement that “[t]he Company has substantially completed the migration of its U.S.

  distribution system from Kellwood to a new third party provider” was materially false and

  misleading when made because it failed to disclose that the distribution facilities had no

  dependable means of communicating with the Company’s existing systems.


                                                   - 49 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 54 of 90 PageID #: 238



         161.    With respect to the transition of the distribution systems, the 1Q16 10-Q stated

  that it was required “to implement new system integrations,” and that “[p]roblems with our

  distribution system, including any disruption caused by the migration, could materially harm our

  ability to meet customer expectations, manage inventory, complete sale transactions and achieve

  targeted operating efficiencies,” stating, in pertinent part, as follows:

         We have substantially completed the process of migrating our U.S. distribution
         system from Kellwood to a new third party provider. Problems with our
         distribution system, including any disruption caused by the migration, could
         materially harm our ability to meet customer expectations, manage inventory,
         complete sale transactions and achieve targeted operating efficiencies.

         In the U.S., we historically relied on a distribution facility operated by Kellwood
         in City of Industry, California as part of the Shared Services Agreement. In
         November 2015, we entered into a service agreement with a new third-party
         distribution provider in California and substantially completed the migration of
         the distribution facility from Kellwood during the first quarter of fiscal year 2016.
         Our ability to meet the needs of our wholesale partners and our own direct-to-
         consumer business depends on the proper operation of this distribution facility.
         The migration of these services from Kellwood required us to implement new
         system integrations and required Kellwood to assist with the migration. There
         can be no assurance that we will not encounter problems as a result of such
         transition, including significant chargebacks from our wholesale partners and
         delays in shipments of merchandise to our customers, which could have a
         material adverse effect on our business, financial condition, liquidity and
         results of operations. We also have a warehouse in Belgium operated by a third-
         party logistics provider to support our wholesale orders for customers located
         primarily in Europe.

         162.    The statements referenced above in ¶161 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that Vince “substantially

  completed the migration of its U.S. distribution system from Kellwood” was materially false and

  misleading when made because it failed to disclose that the distribution facilities had no

  dependable means of communicating with the Company’s existing systems. The statement that

  the “new system integrations” could fail was materially false and misleading when made because

  there was an undisclosed risk that the system itself – Dynamics AX-7 – would not be ready for



                                                  - 50 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 55 of 90 PageID #: 239



  use by Vince in connection with actual business operations. Finally, the statement that problems

  with the transition “could materially harm our ability to meet customer expectations, manage

  inventory, complete sale transactions and achieve targeted operating efficiencies,” was false and

  misleading when made because those problems had already materialized and were known to

  Vince management.

         163.    The 1Q16 10-Q contained SOX Certifications signed by Defendants Hoffman and

  Stefko certifying that the 1Q16 10-Q was accurate, not misleading, and free from fraud, using

  substantially similar language to the language referenced in ¶125.

         164.    The statements referenced above in ¶163 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statements referenced in ¶163 were

  materially false and misleading when made because they misrepresented or failed to disclose the

  following facts which were known or recklessly disregarded by Defendants: (i) Vince’s

  disclosure controls and internal controls were materially deficient and not operating effectively;

  and (ii) based on the foregoing, Defendants lacked a reasonable basis for their positive

  statements about the Company’s finances.

         2Q16

         165.    On September 8, 2016, the Company issued a press release announcing its

  financial results for the second quarter ended July 30, 2016 (the “2Q 2016 Release”). The 2Q

  2016 Release stated that net sales for the Company had decreased by 24.1% to $60.7 million

  during the quarter. It also stated that the Company had posted a net loss of $2.0 million, or $0.04

  per share, for the quarter. That same day, the Company hosted a conference call for investors

  and analysts, during which Defendant Hoffman stated that “our infrastructure, e-commerce site,

  and POS system in our stores are now all live,” stating, in pertinent part, as follows:




                                                 - 51 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 56 of 90 PageID #: 240



         We completed the transition of our e-commerce site to Demandware in July, and
         have continued to see strong performance in this business. The site looks
         fantastic. We now have added functionality which will further enhance our
         customer experience. We are incredibly pleased with the elevated look and feel
         on our website, as well as the way that it’s translated to our social media outreach
         as we work to reconnect and re-engage customers with the Vince brand and
         recapture the DNA.

         I would note that the product changeover for fall was delayed a few weeks by the
         migration to our distribution center, which was not entirely unexpected with a
         project of this nature.      It is largely behind us now. Importantly our
         infrastructure, e-commerce site and POS system in our stores are now all live.
         We are still working on upgrading the systems for our wholesale business and
         back-office functions, and expect these transitions to be substantially completed
         by year end.

         166.    The statements referenced above in ¶165 were materially false and misleading

  because of the reasons set forth in ¶112.

         167.    In addition, during the September 8, 2016 conference call, Defendant Stefko

  stated that the Company was “working on . . . the transition of our warehouse to our independent

  third-party provider away from [Kellwood],” stating, in pertinent, as follows:

         One, things we’ve been working on which we talked about, the transition of our
         warehouse to our independent third-party provider away from [Kellwood]. And
         then there’s some factors of headcount that we’ve added. And then when we look
         at the back half of the year, we’re looking at things, just from a delivery
         standpoint, being more efficient in our supply chain, how quick we can get
         product from when it hits the port onto the shelf, investments in that. Some of
         looking at supply chain is causing us to look at some investments in leadership
         which we may make. And then also exit packaging, looking at how we deliver to
         the customer when you look at our direct-to-consumer channel.

         168.    The statements referenced above in ¶167 were materially false and misleading

  because of the reasons set forth in ¶112.

         169.    Also, on September 8, 2016, Vince filed its quarterly report for the fiscal period

  ended July 30, 2016 on Form 10-Q with the SEC. In the 2Q16 10-Q, Vince stated that “the

  Company has been working on transitioning certain functions performed by Kellwood under the

  Shared Services Agreement,” and stated that “[u]ntil those systems are implemented, the


                                                - 52 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 57 of 90 PageID #: 241



  Company will continue to utilize the Kellwood information technology infrastructure,” stating,

  in pertinent part, as follows:

          Shared Services Agreement

          In connection with the consummation of the Company’s IPO on November 27,
          2013, Vince, LLC entered into a Shared Services Agreement with Kellwood (the
          “Shared Services Agreement”), pursuant to which Kellwood would provide
          support services in various areas, including, among other things, certain
          accounting functions, tax, e-commerce operations, distribution, logistics,
          information technology, accounts payable, credit and collections and payroll and
          benefits administration. Since the IPO, the Company has been working on
          transitioning certain functions performed by Kellwood under the Shared Services
          Agreement. Functions that have transitioned to the Company, including its
          outsource service providers, include certain accounting related functions, e-
          commerce customer service, distribution and logistics, payroll and benefits
          administration and information technology support for systems that have been
          implemented.       Additionally, to date, the Company has completed the
          implementation of its own point-of-sale system, third party e-commerce
          platform, human resource recruitment system, distribution applications, and
          network infrastructure.       The Company is currently in the process of
          transitioning the remainder of the Kellwood systems and services, including tax,
          accounts payable, credit and collections, as well as its own enterprise resource
          planning (“ERP”) and supporting systems and related IT support services.
          Until those systems are implemented, the Company will continue to utilize the
          Kellwood information technology infrastructure under the Shared Services
          Agreement.

          170.    The statements referenced above in ¶169 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that “the Company will

  continue to utilize the Kellwood information technology infrastructure” until the new systems

  were implemented was materially misleading when made because of the reasons set forth in

  ¶136. The statement that “[t]he Company has completed the implementation of its own point-of-

  sale system, third party e-commerce platform, human resource recruitment system, distribution

  applications, and network infrastructure” was materially false and misleading when made

  because it failed to disclose serious, known problems with the Company’s retail applications and

  network infrastructure.



                                               - 53 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 58 of 90 PageID #: 242



         171.   With respect to the transition to, and integration of, the new distribution systems,

  the 2Q16 10-Q stated that Vince was “required . . . to implement new system integrations” and

  that “[p]roblems with our distribution system, including any disruption caused by the migration,

  could materially harm our ability to meet customer expectations, manage inventory, complete

  sale transactions and achieve targeted operating efficiencies,” stating, in pertinent part, as

  follows:

         We have substantially completed the process of migrating our U.S. distribution
         system from Kellwood to a new third party provider. Problems with our
         distribution system, including any disruption caused by the migration, could
         materially harm our ability to meet customer expectations, manage inventory,
         complete sale transactions and achieve targeted operating efficiencies.

         In the U.S., we historically relied on a distribution facility operated by Kellwood
         in City of Industry, California as part of the Shared Services Agreement. In
         November 2015, we entered into a service agreement with a new third-party
         distribution provider in California and substantially completed the migration of
         the distribution facility from Kellwood during the first quarter of fiscal year 2016.
         Our ability to meet the needs of our wholesale partners and our own direct-to-
         consumer business depends on the proper operation of this distribution facility.
         The migration of these services from Kellwood required us to implement new
         system integrations and required Kellwood to assist with the migration. There
         can be no assurance that we will not encounter problems as a result of such
         transition, including significant chargebacks from our wholesale partners and
         delays in shipments of merchandise to our customers, which could have a
         material adverse effect on our business, financial condition, liquidity and
         results of operations. We also have a warehouse in Belgium operated by a third-
         party logistics provider to support our wholesale orders for customers located
         primarily in Europe.

         172.   The statements referenced above in ¶171 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that problems with the

  transition “could materially harm our ability to meet customer expectations, manage inventory,

  complete sale transactions and achieve targeted operating efficiencies,” was false and misleading

  when made because those problems had already materialized and were known to Vince

  management.



                                                - 54 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 59 of 90 PageID #: 243



          173.    The 2Q16 10-Q also announced that Vince had completed the implementation of

  key retail applications, including POS, distribution, and network infrastructure, and was on track

  to complete the implementation of its new ERP system. It nevertheless cautioned investors that

  “[t]he new systems . . . may not, initially or at all, operate as successfully as the systems we

  historically used,” stating, in pertinent part, as follows:

          Kellwood has provided us with certain key services for our business since the
          IPO. We have substantially completed the transition of some of such services to
          our own systems or processes, and are in the process of transitioning the rest of
          the services to internal and external resources. If we cannot successfully
          implement the necessary new systems, processes and functions, or complete the
          transition of the remaining services from Kellwood, our business, financial
          condition, results of operations and cash flows could be materially harmed.

          Since the IPO and Restructuring Transactions, we have relied on certain
          administrative and operational support functions and systems of Kellwood to run
          our business pursuant to a Shared Services Agreement (the “Shared Services
          Agreement”), dated November 27, 2013, by and between Kellwood and us. To
          date, we have completed the implementation of our own point-of-sale system,
          third party e-commerce platform, human resource recruitment system,
          distribution applications, and network infrastructure. The new systems we have
          recently implemented may not, initially or at all, operate as successfully as the
          systems we historically used as such systems were highly customized or
          proprietary. Moreover, the processes and functions that were transitioned to our
          internal capabilities may not achieve the appropriate levels of operational
          efficiency in a timely manner, or at all. In addition, we have transitioned certain
          support services, including e-commerce operations, distribution, logistics,
          accounting, payroll, benefits administration, and information technology support
          for our systems implemented to either internal or external resources. We are
          currently in the process of transitioning the remainder of the Kellwood systems
          and services, including tax, accounts payable, credit and collections, as well as
          our own enterprise resource planning (“ERP”) and supporting systems and
          related IT support services, and we expect to complete such transition by the
          end of fiscal 2016. We have engaged third party service providers to assume tax,
          accounts payable, collections as well as information technology support functions
          from Kellwood and are in the process of integrating the service providers into our
          processes. The third party service providers may be unable to effectively replace
          the functions historically provided by Kellwood in a manner that meets our
          business needs. If we are unable to successfully implement these new systems,
          processes and functions, or fail to complete the transition of the remaining
          systems and functions from Kellwood in a timely manner or as planned, we may
          be forced to adopt more costly, less capable alternatives to replace those systems



                                                   - 55 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 60 of 90 PageID #: 244



         and functions and our business and results of operations, cash flows and
         liquidity may be materially and adversely affected.

         174.    The statements referenced above in ¶173 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that “we have completed the

  implementation” of key retail systems was materially false and misleading when made because it

  failed to disclose serious, known problems with the Company’s retail applications and network

  infrastructure. Furthermore, the statement that “[t]he new systems we implement may not

  operate successfully as the systems we historically used as such systems are highly customized

  or proprietary,” was materially false and misleading when made because it conveyed to investors

  that the risk of transition failures was due solely to the customized and proprietary nature of ERP

  systems, and not due to any other factor.

         175.    At the same time, the 2Q16 10-Q assured investors that it would continue using

  the Kellwood Systems until the new systems were fully implemented, stating, in pertinent part,

  as follows:

         Shared Services Agreement

         In connection with the consummation of the Company’s IPO on November 27,
         2013, Vince, LLC entered into a Shared Services Agreement with Kellwood (the
         “Shared Services Agreement”), pursuant to which Kellwood would provide
         support services in various areas, including, among other things, certain
         accounting functions, tax, e-commerce operations, distribution, logistics,
         information technology, accounts payable, credit and collections and payroll and
         benefits administration. Since the IPO, the Company has been working on
         transitioning certain functions performed by Kellwood under the Shared Services
         Agreement. Functions that have transitioned to the Company, including its
         outsource service providers, include certain accounting related functions, e-
         commerce customer service, distribution and logistics, payroll and benefits
         administration and information technology support for systems that have been
         implemented. Additionally, to date, the Company has completed the
         implementation of its own point-of-sale system, third party e-commerce
         platform, human resource recruitment system, distribution applications, and
         network infrastructure. The Company is currently in the process of
         transitioning the remainder of the Kellwood systems and services, including tax,
         accounts payable, credit and collections, as well as its own enterprise resource


                                                - 56 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 61 of 90 PageID #: 245



         planning (“ERP”) and supporting systems and related IT support services.
         Until those systems are implemented, the Company will continue to utilize the
         Kellwood information technology infrastructure under the Shared Services
         Agreement.

         176.       The statements referenced above in ¶175 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that “we have completed the

  implementation” of key retail systems was materially false and misleading when made because it

  failed to disclose serious, known problems with the Company’s retail applications and network

  infrastructure.    Furthermore, the statement that “the Company will continue to utilize the

  Kellwood information technology infrastructure” until the new systems were implemented was

  materially misleading when made because of the reasons set forth in ¶136.

         177.       The 2Q16 10-Q contained SOX Certifications signed by Defendants Hoffman and

  Stefko certifying that the 2Q16 10-Q was accurate, not misleading, and free from fraud, using

  substantially similar language to the language referenced in ¶125.

         178.       The statements referenced above in ¶177 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statements referenced in ¶177 were

  materially false and misleading when made because they misrepresented or failed to disclose the

  following facts which were known or recklessly disregarded by Defendants: (i) Vince’s

  disclosure controls and internal controls were materially deficient and not operating effectively;

  and (ii) based on the foregoing, Defendants lacked a reasonable basis for their positive

  statements about the Company’s finances.

         3Q16

         179.       On December 8, 2016, Vince hosted an earnings call with investors and analysts

  to discuss the Company’s third quarter results, in which Defendant Hoffman and Defendant

  Stefko participated. In his prepared remarks, Defendant Hoffman stated that certain transition



                                                 - 57 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 62 of 90 PageID #: 246



  steps had “negatively impacted near-term results to a larger degree than we initially expected,”

  but failed to disclose the severity of these issues, stating, in pertinent part, as follows:

          However, our results for the quarter reflect ongoing headwinds in the retail and
          macro environment, including continuing traffic challenges and warm weather. In
          addition, as you know we have taken several steps to transition the business,
          some of which negatively impacted near-term results to a larger degree than we
          initially expected, particularly in our retail business. We nonetheless believe
          these measures are right for the business long-term.

                                             *       *       *

          We are starting to see the momentum build behind our business, although the
          clear pivot in results will take a little longer than we originally anticipated. We
          have an excellent team that is engaged and excited to continue moving forward as
          they gather insights to enhance our collections, and enable us to continue to make
          more prudent decisions about our brand. I think that we are where we need to be
          at this point, and we will continue to make strides towards gaining market share
          within the wholesale channel, expanding our direct-to-consumer presence,
          growing international, and expanding the business over the long-term.

          180.    The statements referenced above in ¶179 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statements that the Company’s efforts

  to transition away from the Kellwood systems “negatively impacted near term results to a larger

  degree than we initially expected, particularly in our retail business” and that “the clear pivot in

  results will take a little longer than we originally anticipated” were materially false and

  misleading when made because they failed to disclose that the issues were due to data integration

  issues caused by the Company’s use of beta AX-7 software, and that Defendants were well

  aware of the risks of relying on a beta software platform. Indeed, Microsoft, the developer of the

  platform, recommended against relying on the beta version.

          181.    During the same conference call, Defendant Stefko told investors that “we have

  brought in new software platforms and hardware configurations that will manage every facet of

  the business [and] it has taken us longer to complete this transition than we initially projected.”




                                                   - 58 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 63 of 90 PageID #: 247



  Nevertheless, Defendant Stefko represented that “we are executing the final phase of this new

  platform,” stating, in pertinent part, as follows:

         Since Vince spun-off from Kellwood, we have continued to operate on all
         Kellwood IT platforms through a shared services agreement. As we previously
         discussed, we undertook an IT migration project to make us completely
         independent from Kellwood. Given the complexity of this project, as we have
         brought in new software platforms and hardware configurations that will
         manage every facet of the business, it has taken us longer to complete this
         transition than we initially projected.

         As we speak, we are executing the final phase of this new platform, and
         therefore expect that most of the costs associated with this migration will be
         behind us after this year. As Brendan mentioned, we believe this strategic
         investment will drive future efficiency and support growth.

         182.     The statements referenced above in ¶181 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that “we have brought in new

  software platforms and hardware configurations that will manage every facet of the business”

  was materially false and misleading when made because it failed to disclose that the new

  software that was intended to “manage every facet of the business” was in fact beta AX-7

  software, and that Defendants were well aware of the risks of relying on a beta software

  platform. Indeed, Microsoft, the developer of the platform, recommended against relying on the

  beta version.

         183.     Also on December 8, 2016, Vince filed its quarterly report for the fiscal period

  ended October 29, 2016 on Form 10-Q with the SEC. In the 3Q16 10-Q, Vince announced that

  it had completed the transition of various retail applications, and was in the process of

  implementing its own ERP system.           At the same time, Vince assured investors it would

  “continue to utilize the Kellwood information technology infrastructure under the Shared

  Services Agreement” until the new ERP system was fully implemented, stating, in pertinent part,

  as follows:



                                                  - 59 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 64 of 90 PageID #: 248



         Shared Services Agreement

         In connection with the consummation of the Company’s IPO on November 27,
         2013, Vince, LLC entered into a Shared Services Agreement with Kellwood (the
         “Shared Services Agreement”), pursuant to which Kellwood would provide
         support services in various areas, including, among other things, certain
         accounting functions, tax, e-commerce operations, distribution, logistics,
         information technology, accounts payable, credit and collections and payroll and
         benefits administration. Since the IPO, the Company has been working on
         transitioning certain functions performed by Kellwood under the Shared Services
         Agreement. Functions that have transitioned to the Company, including its
         outsource service providers, include certain accounting related functions, e-
         commerce customer service, distribution and logistics, payroll and benefits
         administration and information technology support for systems that have been
         implemented.       Additionally, to date, the Company has completed the
         implementation of its own point-of-sale system, third party e-commerce
         platform, human resource recruitment system, distribution applications, and
         network infrastructure. The Company is currently in the process of transitioning
         the remainder of the Kellwood systems and services, including tax, accounts
         payable, credit and collections, as well as its own enterprise resource planning
         (“ERP”) and supporting systems and related IT support services. Until those
         systems are implemented, the Company will continue to utilize the Kellwood
         information technology infrastructure under the Shared Services Agreement.

         184.   The statements referenced above in ¶183 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that “we have completed the

  implementation” of key retail systems was materially false and misleading when made because it

  failed to disclose serious, known problems with the Company’s retail applications and network

  infrastructure. Furthermore, the statement that Vince “will continue to utilize the Kellwood

  information technology infrastructure” until the new systems were implemented was materially

  misleading when made because of the reasons set forth in ¶136.

         185.   With respect to the transition to, and integration of, the new distribution systems,

  the 3Q16 10-Q stated that Vince was “required . . . to implement new system integrations” and

  that “[p]roblems with our distribution system, including any disruption caused by the migration,

  could materially harm our ability to meet customer expectations, manage inventory, complete




                                               - 60 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 65 of 90 PageID #: 249



  sale transactions and achieve targeted operating efficiencies,” stating, in pertinent part, as

  follows:

         We have completed the process of migrating our U.S. distribution system from
         Kellwood to a new third party provider. Problems with our distribution system,
         including any disruption caused by the migration, could materially harm our
         ability to meet customer expectations, manage inventory, complete sale
         transactions and achieve targeted operating efficiencies.

         In the U.S., we historically relied on a distribution facility operated by Kellwood
         in City of Industry, California as part of the Shared Services Agreement. In
         November 2015, we entered into a service agreement with a new third-party
         distribution provider in California and completed the migration of the distribution
         facility from Kellwood in 2016. Our ability to meet the needs of our wholesale
         partners and our own direct-to-consumer business depends on the proper
         operation of this distribution facility. The migration of these services from
         Kellwood required us to implement new system integrations. There can be no
         assurance that we will not encounter problems as a result of such transition to
         the new third party provider, including significant chargebacks from our
         wholesale partners and delays in shipments of merchandise to our customers,
         which could have a material adverse effect on our business, financial condition,
         liquidity and results of operations. We also have a warehouse in Belgium
         operated by a third-party logistics provider to support our wholesale orders for
         customers located primarily in Europe.

         186.    The statements referenced above in ¶185 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that the Company “completed

  the migration of the distribution facility” was materially false and misleading when made

  because it failed to disclose that the distribution facilities had no dependable means of

  communicating with the Company’s existing systems. In addition, the statement that the “new

  system integrations” could fail was materially false and misleading when made because there

  was an undisclosed risk that the system itself – Dynamics AX-7 – would not be ready for use by

  Vince in connection with actual business operations. Finally, the statement that problems with

  the transition “could materially harm our ability to meet customer expectations, manage

  inventory, complete sale transactions and achieve targeted operating efficiencies,” was materially




                                                - 61 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 66 of 90 PageID #: 250



  false and misleading when made because those problems had already materialized and were

  known to Vince management.

         187.    The 3Q16 10-Q further warned that Vince’s financial results could be harmed if

  Vince failed to successfully implement the new ERP system or complete the transition from the

  legacy Kellwood Systems, stating, in pertinent part, as follows:

         Kellwood has provided us with certain key services for our business since the
         IPO. We have substantially completed the transition of some of such services to
         our own systems or processes, and are in the process of transitioning the rest of
         the services to internal and external resources. If we cannot successfully
         implement the necessary new systems, processes and functions, or complete the
         transition of the remaining services from Kellwood, our business, financial
         condition, results of operations and cash flows could be materially harmed.

         Since the IPO and Restructuring Transactions, we have relied on certain
         administrative and operational support functions and systems of Kellwood to run
         our business pursuant to a Shared Services Agreement (the “Shared Services
         Agreement”), dated November 27, 2013, by and between Kellwood and us. To
         date, we have completed the implementation of our own point-of-sale system,
         third party e-commerce platform, human resource recruitment system, distribution
         applications, and network infrastructure. The new systems we have recently
         implemented may not, initially or at all, operate as successfully as the systems
         we historically used as such systems were highly customized or proprietary.
         Moreover, the processes and functions that were transitioned to our internal
         capabilities may not achieve the appropriate levels of operational efficiency in a
         timely manner, or at all. In addition, we have transitioned certain support
         services, including e-commerce operations, distribution, logistics, accounting,
         payroll, benefits administration, and information technology support for our
         systems implemented to either internal or external resources. We are currently in
         the process of transitioning the remainder of the Kellwood systems and services,
         including tax, accounts payable, credit and collections, as well as our own
         enterprise resource planning (“ERP”) and supporting systems and related IT
         support services, and we expect to complete such transition by the end of fiscal
         2016. We have engaged third party service providers to assume tax, accounts
         payable, collections as well as information technology support functions from
         Kellwood and are in the process of integrating the service providers into our
         processes. The third party service providers may be unable to effectively replace
         the functions historically provided by Kellwood in a manner that meets our
         business needs. If we are unable to successfully implement these new systems,
         processes and functions, or fail to complete the transition of the remaining
         systems and functions from Kellwood in a timely manner or as planned, we may
         be forced to adopt more costly, less capable alternatives to replace those systems



                                                - 62 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 67 of 90 PageID #: 251



         and functions and our business and results of operations, cash flows and
         liquidity may be materially and adversely affected.

         188.    The statements referenced above in ¶187 were materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statement that “[w]e have substantially

  completed the transition of some of such services to our own systems or processes,” was

  materially false and misleading when made because it failed to disclose that the newly-

  implemented systems had no dependable means of communicating with the Company’s existing

  systems or with each other. In addition, the statement that “the new systems we have recently

  implemented may not . . . operate as successfully as the systems we historically used as such

  systems were highly customized or proprietary,” was materially false and misleading when made

  because it indicated that the risk of transition failures was due solely to the customized and

  proprietary nature of ERP systems, and not due to any other factor, including the use of an

  entirely new type of software platform, and the beta version of the platform, as opposed to a

  finished version.

         189.    The 3Q16 10-Q contained SOX Certifications signed by Defendants Hoffman and

  Stefko certifying that the 3Q16 10-Q was accurate, not misleading, and free from fraud, using

  substantially similar language to the language referenced in ¶125.

         190.    The statement referenced above in ¶189 was materially false and misleading

  because of the reasons set forth in ¶112. In addition, the statements referenced in ¶189 were

  materially false and misleading when made because they misrepresented or failed to disclose the

  following facts which were known or recklessly disregarded by Defendants: (i) Vince’s

  disclosure controls and internal controls were materially deficient and not operating effectively;

  and (ii) based on the foregoing, Defendants lacked a reasonable basis for their positive

  statements about the Company’s finances.



                                                - 63 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 68 of 90 PageID #: 252



                                 VINCE DISCLOSES PROBLEMS
                                   WITH THE INTEGRATION

         191.    On April 14, 2017, Vince issued a press release announcing that it would be

  unable to timely file its annual report for the fiscal year ended January 28, 2017. In the release,

  the Company revealed that the delay was “necessary due to unanticipated delays in compiling

  financial reports and other data that are necessary in preparing and completing the financial

  statements.”

         192.    The press release stated that the delays were “related to the transition from

  Kellwood, the Company’s former parent company, and the integration of the Company’s new

  ERP System with its internal business processes and third-party systems, as well as additional

  procedures and processes that the Company is undertaking to ensure that its financial statements

  are fairly and accurately presented.” Finally, the release revealed that the Kellwood transition

  and implementation had likely caused one or more material weaknesses in internal controls, that

  the Company believed it would need to take material asset impairment charges, and that the

  Company had run into severe liquidity challenges that threatened its ability to continue to operate

  as a going concern.

         193.    On this news, the price of Vince stock declined approximately 19%, or $2.29 per

  share, to close at $9.59 per share on April 17, 2017, the next trading day, on abnormally high

  trading volume. However, because Defendants failed to disclose the full truth about the nature,

  extent, and severity of the problems from the Company’s systems migration and the impact of

  these problems on Vince’s financial results, business, and prospects, the price of Vince stock

  remained at inflated levels.

         194.    Two weeks later, on April 28, 2017, the Company issued a press release

  announcing its fourth quarter and year ended January 28, 2017 financial results (the “FY 2016



                                                - 64 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 69 of 90 PageID #: 253



  Release”). The FY 2016 Release revealed that Vince’s sales had declined 21.9% to $63.9

  million during the quarter and declined 11.3% to $268.2 million for the year. The net annual

  sales results were $11.8 million below the low-end of the Company’s previously-announced

  2016 guidance. The FY 2016 Release also stated that Vince had posted a staggering net loss of

  $162.1 million, or $3.28 per share, for the quarter, partly as a result of a massive non-cash long-

  lived asset impairment charge. For the full year, the Company had suffered a loss of $3.50 per

  share, compared to the Company’s prior EPS guidance of $0.00 to $0.08. The FY 2016 Release

  blamed the abysmal performance on problems related to the transfer of Vince’s systems away

  from Kellwood, which Vince belatedly acknowledged had led to delayed shipments, off-price

  shipments and lower than expected performance. In addition, the FY 2016 Release disclosed

  that there was substantial doubt about Vince’s ability to operate as a going concern.

         195.    That same day, Vince confirmed that it had identified material weaknesses related

  to its risk assessment controls and the design and maintenance of its critical information systems

  controls as a result of the Company’s botched systems migration. Specifically, the Company’s

  Form 10-K filing for the year ended January 28, 2017, acknowledged,

         [w]e did not maintain appropriate corporate governance and oversight, change
         management and system implementation controls intended to address the risks
         associated with the implementation of our ERP and payroll systems and to timely
         identify and appropriately mitigate such risk prior to transitioning to the new
         systems . . . the Company did not (i) maintain program change management
         controls to ensure that information technology program and data changes
         affecting financial IT applications and underlying accounting records were
         tested, approved and implemented appropriately; and (ii) maintain adequate user
         access controls to ensure appropriate segregation of duties and to adequately
         restrict access to financial applications and data.

         196.    Vince stock price plummeted in response to the Company’s disclosure. Over the

  course of three trading days, the price of Vince stock declined 72%, or $8.86 per share, to close

  at $3.47 per share on May 2, 2017.



                                                - 65 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 70 of 90 PageID #: 254



            197.   On May 19, 2017, Vince issued a press release announcing that it had received a

  written notification from the NYSE two days before notifying the Company that it did not satisfy

  exchange requirements that it maintain a 30-day average closing stock price above $1 per share

  and a market capitalization above $50 million. By comparison, in the months following the IPO,

  Vince boasted a market capitalization of more than $1 billion.

                          DEFENDANTS FAILED TO DISCLOSE
                      KNOWN MATERIAL TRENDS OR UNCERTAINTIES

            198.   Vince’s Relevant Period Forms 10-K and 10-Q failed to disclose material

  information required to be disclosed therein pursuant to controlling SEC rules and regulations.

            199.   The SEC created specific rules governing the content of disclosures made by

  public companies in their filings with the SEC. SEC Regulation S-K requires that every Form

  10-K and 10-Q filing contain “Management’s Discussion and Analysis of Financial Condition

  and Results of Operations” (“MD&A”), drafted in compliance with Item 303 of Regulation S-K,

  17 C.F.R. §229.303. The MD&A requirements are intended to provide material historical and

  prospective textual disclosures that enable investors and others to assess the financial condition

  and results of operations of a company, with emphasis on that company’s prospects for the

  future.

            200.   Item 303(a)(3) of Regulation S-K requires that the MD&A section of a company’s

  filings with the SEC (i.e., Forms 10-Q and 10-K), among other things:

            (i) Describe any unusual or infrequent events or transactions or any significant
            economic changes that materially affected the amount of reported income from
            continuing operations and, in each case, indicate the extent to which income was
            so affected. In addition, describe any other significant components of revenues or
            expenses that, in the registrant’s judgment, should be described in order to
            understand the registrant’s results of operations.

            (ii) Describe any known trends or uncertainties that have had or that the registrant
            reasonably expects will have a material favorable or unfavorable impact on net
            sales or revenues or income from continuing operations. If the registrant knows


                                                   - 66 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 71 of 90 PageID #: 255



         of events that will cause a material change in the relationship between costs and
         revenues (such as known future increases in costs of labor or materials or price
         increases or inventory adjustments), the change in the relationship shall be
         disclosed.

         201.    Regulation S-K also states that “[t]he discussion and analysis [section] shall focus

  specifically on material events and uncertainties known to management that would cause

  reported financial information not to be necessarily indicative of future operating results or of

  future financial condition.” According to the SEC’s interpretive guidance on Item 303, issued on

  May 18, 1989: “A disclosure duty exists where a trend, demand, commitment, event or

  uncertainty is both presently known to management and reasonably likely to have material

  effects on the registrant’s financial condition or results of operation.”

         202.    Defendants’ use of beta software in the development and implementation of its

  ERP systems during the Relevant Period constituted events and created uncertainties that were

  both “presently known to management” – who themselves participated in that course of conduct

  – and “reasonably likely to have material effects on [Vince’s] condition or results of operation”

  (and indeed did have those effects).

         203.    Defendants violated the affirmative disclosure duties imposed by Item 303 of

  Regulation S-K, and, thus Section 10(b) of the Exchange Act, by failing to disclose in Vince’s

  Relevant Period Forms 10-K and 10-Q:

                 (a)       that the Company was developing an ERP system around a new

  technology that had not been proven, and did not utilize middleware to perform necessary data

  integration processes;

                 (b)       that the Company was developing its ERP platform using a unfinished

  beta-version of AX-7 that had been released for testing and development purposes only; and




                                                  - 67 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 72 of 90 PageID #: 256



                 (c)     that the foregoing conduct dramatically increased the risk of severe

  complications, and did cause complications, during the transition, and the likelihood that Vince’s

  business and results of operations would be adversely affected.

         204.    In sum, the foregoing concealed facts were required to be disclosed because they

  were, among other things: (i) “material events and uncertainties known to management that

  would cause reported financial information not to be necessarily indicative of future operating

  results or of future financial condition”; (ii) “known trends or uncertainties that have had or that

  the registrant reasonably expects will have a material [favorable or unfavorable] impact on net

  sales, revenues, or income from continuing operations”; and/or (iii) “unusual or infrequent events

  or transactions [or significant economic changes] that [were] materially affect[ing] the amount of

  reported income from continuing operations.”

                           THE RISK DISCLOSURES IN VINCE’S
                        PUBLIC DISCLOSURES WERE INADEQUATE

         205.    Item 503(c) of Regulation S-K [17 C.F.R. §229.503] imposes a disclosure

  obligation on private issuers such as Vince. It requires that a prospectus or other required filings

  contain “a discussion of the most significant factors that make the offering speculative or risky.”

  Once undertaken, such a discussion, whether voluntary or required, must be complete and

  accurate.

         206.    Defendants violated the affirmative disclosure duties imposed by Item 503(c), and

  thus Section 10(b) of the Exchange Act, because the risk factors contained in Vince’s Relevant

  Period Forms 10-K and 10-Q were neither complete, nor accurate, because they failed to disclose

  the following significant factors:




                                                 - 68 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 73 of 90 PageID #: 257



                 (a)       that the Company was developing an ERP system around a new

  technology that had not been proven, and did not utilize middleware to perform necessary data

  integration processes;

                 (b)       that the Company was developing its ERP platform using a unfinished

  beta-version of AX-7 that had been released for testing and development purposes only; and

                 (c)       that the foregoing conduct dramatically increased the risk of severe

  complications, and did cause complications, during the transition, and the likelihood that Vince’s

  business and results of operations would be adversely affected.

        THE SUN CAPITAL DEFENDANTS CONTROLLED VINCE DURING THE
             RELEVANT PERIOD AND BENEFITTED FROM THE FRAUD

         207.    Prior to the IPO, Defendant Sun Capital privately owned Vince through various

  affiliates, including Kellwood Holdings, LLC. After the IPO, Sun Capital retained a substantial

  ownership stake (approximately 68%) in the Company and controlled its actions.

         208.    According to Vince’s certificate of incorporation, Sun Capital, through its

  affiliates, also had the right to appoint a majority of Vince’s Board even if it owned less than a

  majority of Vince stock, as long as its beneficial ownership exceeded 30%. Pursuant to that

  provision, Sun Capital selected, and had significant control over, the Company’s senior

  executive officers, as described herein.

                 (a)       Defendant Stefko: Prior to his appointment as Vince’s CFO, and since

  2011, Stefko held the position of Group CFO at Sun Capital Partners. Defendant Stefko took a

  leave of absence and continued to serve as an employee of Sun Capital when he was hired by

  Vince. During that time, he continued to be covered by Sun Capital’s health and welfare benefits

  plan and was eligible to receive a bonus under Sun Capital’s annual bonus plan relating to his

  work by Sun Capital. He also continued to hold board positions in Sun Capital affiliates.



                                                - 69 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 74 of 90 PageID #: 258



                  (b)     Defendant Brody: On June 25, 2015, Brody was appointed to replace

  Defendant Klinger as Vince’s Interim CFO and Treasurer. Defendant Brody took a temporary

  leave of absence from his current position as the Managing Director and Group CFO at Sun

  Capital. During that period, he continued to be covered by Sun Capital’s health and welfare

  benefits plan and was eligible to receive a bonus under Sun Capital’s annual bonus plan relating

  to his work by Sun Capital.

                  (c)     Defendant Leder:     Appointed as a director of Vince in 2014, and

  Chairman in June 2015, a position which he continued to hold throughout the Relevant Period

  and to the present. His is also the Co-Chief Executive Officer of Sun Capital.

          209.    Sun Capital has significant agreements and financial arrangements with the

  Company, either directly or through various affiliates. These agreements and arrangements

  include, inter alia; the following, among others: (i) the Kellwood Note Receivable; (ii) the Tax

  Receivable Agreement; (iii) the Secondary Offering; (iv) the First Rights Offering; and (v) the

  Consulting Agreements.

                  (a)     Tax Receivable Agreement: In connection with the IPO, on

  November 27, 2013, Sun Capital affiliates entered into a tax receivable agreement with Vince

  that required the Company to pay to these affiliates an amount equal to 85% of certain tax

  benefits to which the Company would otherwise be entitled, thereby shifting the benefits away

  from Vince and to Sun Capital. At the time of the IPO, the Company estimated that it would

  make $172 million in payments to affiliates of Sun Capital under this agreement. The ability of

  Vince to make these future payments to Sun Capital depended on the Company’s ability to

  continue to generate capital, either through the Company’s business performance or through

  additional capital raises.




                                                - 70 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 75 of 90 PageID #: 259



                 (b)    The Kellwood Note Receivable: In connection with the IPO, Sun Capital

  caused Kellwood to issue a $341.5 million note receivable to Vince, which was repaid from IPO

  proceeds as well as from a new $169.5 million term loan facility taken out by the Company.

  Kellwood, in turn, used proceeds from the repayment of the Kellwood Note Receivable to repay

  certain of its indebtedness, including $118 million in term loan agreements with Sun Capital

  affiliates. Defendant Sun Capital Management also received a $3.3 million restructuring fee and

  Defendant Granoff received a $6 million debt recovery bonus from the repayment of the

  Kellwood Note Receivable.

                 (c)    The Secondary Offering: On June 23, 2014, Vince announced that it

  would conduct a secondary offering to allow the Sun Capital Defendants to sell more of their

  Vince shares (the “Secondary Offering”). The Secondary Offering was priced at $34.50 per

  share (unadjusted) on June 25, 2014 and the offering was completed in July 2014. Through the

  Secondary Offering, the Sun Capital Defendants sold approximately 5 million additional shares

  of Vince stock at $34.50 per share to the investing public for more than $171 million in gross

  proceeds. The Company received no proceeds from this offering.

                 (d)    The First Rights Offering: In April 2016, Vince completed a $65 million

  rights offering supported by Sun Capital that allowed the Company to raise tens of millions of

  dollars from public investors (the “First Rights Offering”). The Company used proceeds from

  the First Rights Offering in part to make over $22 million in payments to Sun Capital.

                 (e)    The Consulting Agreements: Sun Capital Management provided

  consulting and other services to Vince and to Kellwood in exchange for fees pursuant to certain

  management and consulting services agreements.




                                                - 71 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 76 of 90 PageID #: 260



         210.     As a result of the foregoing, Sun Capital was highly incentivized to make it

  appear that Vince was successful and to minimize or conceal any operational difficulties at the

  Company so that Vince could raise money from investors, the proceeds of which could be used

  to make the payments that Vince owed to Sun Capital and its affiliates.

         211.     Despite the failure of Vince and the collapse of its share price, Sun Capital and its

  affiliates have received hundreds of millions of dollars from the Company and its investors.

                             ADDITIONAL SCIENTER ALLEGATIONS

         212.     In addition to the facts alleged above, the following facts provide additional

  indicia of scienter: (i) Defendant Stefko and other Vince executives were intimately involved in

  the transition and participated in weekly meetings where discussions about the integration issues

  took place; (ii) the misrepresentations alleged herein involved the most important aspects of

  Vince’s business and operations; and (iii) Defendants had the motive and the opportunity to

  commit fraud.

  The Core Importance of Vince’s Support Systems

         213.     The support systems that Kellwood provided Vince pursuant to the Shared

  Services Agreement supported and integrated the most basic and central aspects of Vince’s

  business and operations. Through the Shared Services Agreement, Kellwood provided Vince

  with, among other things, certain accounting functions, tax, e-commerce operations, distribution,

  warehouse management, logistics, IT, accounts payable, credit and collections and payroll and

  benefits administration.

         214.     Vince, a retailer, relied on these services to timely, accurately, and effectively

  process sales information, fill customer orders, replenish merchandise, manage inventory, and

  record and report its financial information, among many other central tasks. These services were

  necessary to integrate information across Vince’s operations, and many of the support systems


                                                 - 72 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 77 of 90 PageID #: 261



  were complex and highly customized to Vince and/or proprietary. Defendants themselves

  repeatedly characterized these services as “key” to the Company’s business, operations, and

  prospects in public filings and recognized that any disruption or failure to successfully migrate

  the services away from Kellwood would have a material and negative impact on Vince’s

  financial performance. In fact, when Vince failed to smoothly and successfully migrate its

  systems away from Kellwood as alleged herein, the resulting disruptions negatively impacted

  almost every aspect of Vince’s core operations and business functions – such as the Company’s

  sales, earnings, merchandising, inventory, and financial reporting – aspects that were known to,

  overseen by, and monitored on a regular basis by the Individual Defendants.

  Vince’s CFO and Other Senior Vince Management Had Actual Knowledge
  that the New ERP Platform Was Implemented Using Beta Software, and that
  the Transition Issues, and Business and Financial Problems, Were Caused by
  Integration Failures

         215.    Because Vince’s entire direct-to-consumer segment depended on the performance

  of the ERP platform, the Individual Defendants were personally involved in the transition efforts,

  and were keenly aware of the problems, setbacks, and roadblocks related to these efforts in real

  time and as they unfolded.

         216.    During the initial stage of the transition, for example, Jeff Young, who had been

  appointed as CIO, personally reported to Defendant Granoff and Defendant Klinger, and kept

  them apprised of the status of the transition.     After assuming their positions, Jeff Young

  continued to report to Defendant Hoffman and Defendant Stefko. Defendant Stefko closely

  tracked the progress of Jeff Young’s team.

         217.    In September 2016, Defendant Stefko was involved in and oversaw the decision

  to hire the ITPeopleNetwork after various roadblocks and challenges arose in the work

  performed by the earlier-hired consultants. During weekly meetings at the Company’s New



                                                - 73 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 78 of 90 PageID #: 262



  York headquarters, members of the ITPeopleNetwork explained that the data integration issues

  were affected by the Company’s decision to use beta software, and implored the Company to

  purchase the full version.

         218.    Each of these Defendants also tracked and received periodic updates on the work

  being performed by the various consultants and in-house technicians as to their progress – or

  lack thereof – in implementing the systems migration in regular conference calls, meetings,

  emails and progress reports.

         219.    Moreover, the Individual Defendants, as Vince’s most senior executive officers

  and/or directors, held themselves out to investors as the ones most knowledgeable about the

  Company’s transition efforts. During conference calls from March 2015 onward, the Individual

  Defendants provided updates on the transition efforts and professed to have up-to-date and

  personal knowledge about how the systems transition was progressing. At various times, the

  Individual Defendants represented to investors that the efforts were “on track,” that they were

  “continu[ing] to make progress,” and that they were “incredibly pleased” with the results, as

  detailed herein.

         220.    The Individual Defendants also repeatedly stated that the transition, or aspects of

  Vince’s business that relied on these systems, was at the forefront of their minds. For example,

  during a September 3, 2014 conference call, Defendant Klinger stated that inventory

  management, which relied on services provided under the Shared Services Agreement, was

  “clearly a top priority for this management team. It is monitored in detail on a very regular

  basis.” Similarly, in a March 19, 2015 conference call, Defendant Klinger stated that Vince’s

  management was carrying out the migration efforts “very thoughtfully and prudently” to ensure

  a smooth transition. Likewise, during a September 3, 2015 conference call, Defendant Brody




                                                - 74 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 79 of 90 PageID #: 263



  stated that “our top priority is to focus on improving our inventory management.”            On

  September 8, 2016, Defendant Hoffman stated on another call with investors that Vince’s

  “inventory management is really top of mind.” Indeed, in numerous conference calls throughout

  the Relevant Period, the Individual Defendants repeatedly stated that the systems migration was

  among the most important strategic initiatives at the Company that they were overseeing and that

  these efforts were critical to the Company’s success and future growth and thus a near-constant

  focus of their attention

  Defendants’ Motive and Opportunity to Commit Fraud

         221.    Defendants also had the motive and opportunity to commit fraud. As detailed

  herein, the Sun Capital Defendants owned and controlled Vince throughout the Relevant Period.

  Several of the Individuals Defendants, meanwhile, controlled and/or had substantial ownership

  interests in the Sun Capital Defendants and their affiliates, including Defendant Leder, Sun

  Capital’s Co-CEO.

         222.    Among other indicia of control, the Sun Capital Defendants owned a majority of

  the voting shares of the Company, appointed a majority of the Company’s directors, and hand-

  selected the Individual Defendants to serve as the Company’s top management and to oversee

  the Company’s business and affairs. Indeed, at times, the Sun Capital Defendants simply placed

  Sun Capital employees in the most senior positions of power and influence at the Company,

  including by installing the following Sun Capital employees: Defendant Brody as Vince’s

  Interim CEO and CFO, Defendant Stefko as Vince’s CFO, and Defendant Leder as Vince’s

  Chairman.     The Sun Capital Defendants also demonstrated that they could richly reward

  Company insiders such as the Individual Defendants for being subservient to their interests, as

  they provided Defendant Granoff a $6 million “debt recovery bonus” in connection with the IPO

  for helping orchestrate payments to the Sun Capital Defendants from IPO proceeds, among other


                                               - 75 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 80 of 90 PageID #: 264



  activities. They also demonstrated that they had power to fire and hire the Individual Officer

  Defendants, as they had Defendant Granoff and Defendant Klinger replaced, at least initially,

  with hand-selected Sun Capital employees. Furthermore, in SEC filings, Vince acknowledged

  not only that it was majority owned and controlled by the Sun Capital Defendants, but also that

  the interests of the Sun Capital Defendants may in some circumstances “conflict with [Vince’s]

  interests and the interests of [Vince’s] other stockholders.”

         223.     After receiving hundreds of millions of dollars from Vince and the Company’s

  shareholders in the IPO and in the Secondary Offering, the Sun Capital Defendants stood to

  receive approximately $172 million more in payments from Vince pursuant to the Tax

  Receivable Agreement. However, in order to receive these payments, Vince needed to generate

  sufficient capital in order to make the payments while continuing to operate as a going concern

  so that it could make more such payments in the future. By September 2015, after Vince had

  begun to experience operational difficulties and adverse sales and earnings trends, it became

  clear to Defendants that Vince would not be able to generate sufficient capital through its

  operational revenue streams to make good on payments due the Sun Capital Defendants under

  the Tax Receivable Agreement. As a result, in Vince’s 2Q15 10-Q, the Company disclosed that

  it was deferring $22.8 million in payments to Sun Capital under the Tax Receivable Agreement

  “as a result of lower than expected cash from operations due to weaker than projected

  performance.”

         224.     Rather than disclose the true state of Vince’s business and the severe impairment

  to the Company’s business, operations and prospects as a result of problems from the systems

  migration, Defendants orchestrated the First Rights Offering to enable Vince to raise tens of

  millions of dollars from the Company’s existing shareholders that could be used to repay




                                                 - 76 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 81 of 90 PageID #: 265



  amounts due the Sun Capital Defendants under the Tax Receivable Agreement. In furtherance of

  this scheme, in December 2015, Vince announced that it had received a “commitment” from Sun

  Capital to provide $65 million in cash proceeds in the event the Company conducted a share

  rights offering. However, this “commitment” was for the purpose of propping up Vince’s share

  price, rather than ultimately committing Sun Capital to provide financing to Vince, as Sun

  Capital knew that the First Rights Offering would be conducted at a steep discount to Vince’s

  then-current share price, essentially ensuring near full subscription by Vince’s outside

  shareholders and thereby minimizing the amount of capital that Sun Capital would actually have

  to commit to the Company.

         225.   On March 16, 2016, Vince announced the price of the First Rights Offering at

  $5.50 per share (unadjusted), which represented an approximately 29% discount to the then-

  current trading price of Vince shares.    On April 22, 2016, Vince announced that existing

  shareholders had purchased 11.6 million shares of its common stock, allowing Vince to raise

  approximately $63.9 million from these investors. By contrast, Defendant Sun Cardinal and

  Defendant SCSF Cardinal only contributed $1.1 million to Vince through the First Rights

  Offering, or less than 2% of the actual proceeds. As planned, Vince then used $22.3 million of

  the proceeds from the First Rights Offering to make payments to the Sun Capital Defendants due

  under the Tax Receivable Agreement. In other words, the amount of payments received by the

  Sun Capital Defendants was more than 1,900% greater than the amount of contribution paid to

  Vince by the Sun Capital Defendants in the First Rights Offering.

         226.   The suspect timing of the First Rights Offering is no coincidence, but rather

  further indicia of Defendants’ fraud and culpable state of mind. The First Rights Offering was

  carried out during a temporary peak in the price of Vince shares and in the months following




                                               - 77 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 82 of 90 PageID #: 266



  Vince’s announcement that it was “fully migrat[ing]” its support systems away from Kellwood, a

  migration that would later be revealed to be a complete disaster. The First Rights Offering also

  came shortly before a collapse in the price of Vince shares, with sharp declines beginning in

  September 2016, only five months after the First Rights Offering was completed.              Within

  approximately one year of the First Rights Offering, the Company had revealed the grave extent

  of the systems migration problems, multiple material weaknesses impacting its critical internal

  controls, and concerns about the Company’s ability to operate as a going concern.

                                         LOSS CAUSATION

          227.    Defendants engaged in a scheme to deceive the market and a course of conduct

  that artificially inflated the prices of Vince common stock and operated as a fraud or deceit on

  purchasers of Vince common stock. As detailed above, when the facts about Vince’s misconduct

  was revealed, and there was a materialization of the undisclosed risks alleged herein, the value of

  the Company’s stock declined precipitously.

          228.    On September 8, 2016, the Company issued a press release announcing its

  financial results for the quarter ended July 30, 2016 (the “2Q 2016 Release”). The 2Q 2016

  Release stated that net sales for the Company had decreased by 24.1% to $60.7 million during

  the quarter. It also stated that the Company had posted a net loss of $2.0 million, or $0.04 per

  share, for the quarter.

          229.    On news of the disappointing second quarter results, the price of Vince stock

  declined approximately 5%, or $3.20 per share, over two trading days to close at $58.01 per

  share on September 9, 2016 on abnormally high trading volume. An analyst described the

  results as “dreadful,” as Vince had barely met the diminished expectations it had set for itself.

          230.    On April 14, 2017, Vince issued a press release announcing that it would be

  unable to timely file its annual financial report for the year ended January 28, 2017 due to delays


                                                 - 78 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 83 of 90 PageID #: 267



  “related to the transition from Kellwood.” In addition, the Company disclosed that its use of the

  new systems had led to one or more material weaknesses in its internal controls over financial

  reporting and systems infrastructure. The impairment to Vince’s business as a result of these

  challenges was so great that the Company warned investors that its very ability to operate as a

  going concern was in doubt. Following this news, the price of Vince stock plummeted more than

  19%, or $2.29 per share, in a single trading day to close at $9.59 per share on April 17, 2017.

         231.    On April 28, 2017, the Company further shocked investors when it finally issued

  its unaudited results for the fourth quarter and fiscal year ended January 28, 2017. The Company

  disclosed that net sales had fallen 21.9% to $63.9 million during the fourth quarter. In addition,

  Vince posted a massive net loss of $162.1 million, which included $55.1 million in asset

  impairment charges. The Company attributed these changes “primarily [to] challenges relating

  to our systems conversion.”

         232.    These disclosures further decimated the price of Vince stock. Over three trading

  days, the price of Company shares plummeted about 72%, or $8.86 per share, to close at $3.47

  per share on May 2, 2017.

         233.    The declines in Vince’s share price were the direct result of the nature and extent

  of Defendants’ fraud finally being revealed to investors and the market and/or as a result of the

  materialization of the undisclosed risks alleged herein. The timing and magnitude of the share

  price declines negate any inference that the loss suffered by Plaintiffs were caused by changed

  market conditions, macroeconomic or industry factors or Company-specific facts unrelated to the

  Defendants’ fraudulent conduct. The economic loss, i.e., damages, suffered by Plaintiffs, was a

  direct result of Defendants’ fraudulent scheme to artificially inflate the prices of the Company’s

  stock and the subsequent significant decline in the value of the Company’s stock when




                                                - 79 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 84 of 90 PageID #: 268



  Defendants’ prior misrepresentations and other fraudulent conduct were revealed, and/or the

  undisclosed risks alleged herein materialized.

         234.    At all relevant times, Defendants’ materially false and misleading statements or

  omissions alleged herein directly or proximately caused the damages suffered by the Plaintiffs.

  Those statements were materially false and misleading through their failure to disclose a true and

  accurate picture of Vince’s business, operations and financial condition, as alleged herein.

  Before and during the time of Plaintiffs’ purchases of Vince securities, Defendants issued

  materially false and misleading statements and omitted material facts necessary to make their

  statements not false or misleading, causing the prices of Vince’s stock to be artificially inflated.

  Plaintiffs purchased Vince stock at those artificially inflated prices, causing them to suffer

  damages as complained of herein.

                 APPLICABILITY OF THE PRESUMPTION OF RELIANCE:
                             FRAUD ON THE MARKET

         235.    At all relevant times, the market for Vince common stock was an efficient market

  for the following reasons, among others:

                 (a)     Vince stock met the requirements for listing, and was listed and actively

  traded on the NYSE, a highly efficient and automated market;

                 (b)     according to the Company’s Form 10-K for its fiscal 2016, filed on

  April 28, 2017, the Company had over 49 million common shares outstanding as of March 31,

  2017, demonstrating a very active and broad market for Vince common stock;

                 (c)     as a regulated issuer, Vince filed periodic public reports with the SEC;

                 (d)     Vince regularly communicated with public investors via established

  market communication mechanisms, including regular disseminations of press releases on the




                                                   - 80 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 85 of 90 PageID #: 269



  national circuits of major newswire services, the Internet and other wide-ranging public

  disclosures; and

                 (e)     unexpected material news about Vince was rapidly reflected in and

  incorporated into the Company’s stock price.

          236.   As a result of the foregoing, the market for Vince common stock promptly

  digested current information regarding Vince from publicly available sources and reflected such

  information in Vince stock price. Under these circumstances, a presumption of reliance applies

  to Plaintiffs’ purchases of Vince stock.

          237.   A presumption of reliance is also appropriate in this action under the Supreme

  Court’s holding in Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because

  Plaintiffs’ claims are based, in significant part, on Defendants’ material omissions. Because this

  action involves Defendants’ failure to disclose material adverse information regarding their

  business and operations, positive proof of reliance is not a prerequisite to recovery. All that is

  necessary is that the facts withheld be material in the sense that a reasonable investor might have

  considered them important in making investment decisions.               Given the importance of

  Defendants’ material misstatements and omissions set forth above, that requirement is satisfied

  here.

                                         NO SAFE HARBOR

          238.   Defendants’ false or misleading statements alleged to be actionable herein were

  not forward-looking statements, or were not identified as such by Defendants, but rather

  statements of historical and present fact, and thus did not fall within any safe harbor.

          239.   Defendants’ verbal safe harbor warnings accompanying any of their oral forward-

  looking statements failed to provide meaningful cautionary statements regarding the specific




                                                 - 81 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 86 of 90 PageID #: 270



  facts and circumstances facing the Company, and thus were ineffective to shield those statements

  from liability.

            240.    Defendants are also liable for any false or misleading forward-looking statements

  pleaded because, at the time each forward-looking statement was made, the speaker knew the

  forward-looking statement was false or misleading and the forward-looking statement was

  authorized and/or approved by an executive officer of Vince who knew that it was false. Further,

  none of the historic or present tense statements made by Defendants were assumptions

  underlying or relating to any plan, projection or statement of future economic performance, as

  they were not stated to be such assumptions underlying or relating to any projection or statement

  of future economic performance when made.

                                                COUNT I

                      For Violation of §10(b) of the Exchange Act and Rule 10b-5
                             Against Vince and the Individual Defendants

            241.    Plaintiffs incorporate the foregoing paragraphs by reference as if fully alleged

  herein.

            242.    Vince and the Individual Defendants disseminated or approved the false or

  misleading statements specified above, which they knew or recklessly disregarded were

  misleading in that they contained misrepresentations and failed to disclose material facts

  necessary in order to make the statements made, in light of the circumstances under which they

  were made, not misleading.

            243.    Defendants, individually and in concert, directly and indirectly, by the use, means

  or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

  continuous course of conduct to conceal adverse material information about the business,

  operations and future prospects of the Company as specified herein.



                                                   - 82 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 87 of 90 PageID #: 271



            244.    Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made

  untrue statements of material fact and/or omitted to state material facts necessary to make the

  statements not misleading; and (c) engaged in acts, practices, and a course of business which

  operated as a fraud and deceit upon the purchasers of the Company’s common stock during the

  Relevant Period.

            245.    Plaintiff have suffered damages in that, in reliance on the integrity of the market,

  they paid artificially inflated prices for Vince common stock.           Plaintiffs would not have

  purchased Vince common stock at the prices they paid, or at all, if they had been aware that the

  market prices had been artificially and falsely inflated by Defendants’ misleading statements.

            246.    As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiffs

  suffered damages in connection with their purchases of Vince common stock during the Relevant

  Period.

            247.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

  Act, and Rule 10b-5 promulgated thereunder.

                                                COUNT II

                              For Violation of §20(a) of the Exchange Act
                   Against the Individual Defendants and the Sun Capital Defendants

            248.    Plaintiffs incorporate the foregoing paragraphs by reference as if fully alleged

  herein.

            249.    As set forth above, Vince and the Individual Defendants each violated

  Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. The

  Individual Defendants and the Sun Capital Defendants acted as controlling persons of Vince

  within the meaning of §20(a) of the Exchange.




                                                   - 83 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 88 of 90 PageID #: 272



            250.   By virtue of their high-level positions, and their ownership and contractual rights,

  participation in and/or awareness of the Company’s operations and/or intimate knowledge of the

  false and misleading statements filed by the Company with the SEC and disseminated to the

  investing public, the Individual Defendants had the power to influence and control and did

  influence and control, directly or indirectly, the decision-making of the Company, including the

  content and dissemination of the various statements which Plaintiffs contend are false and

  misleading. The Individual Defendants were provided with, or had, unlimited access to copies of

  the Company’s reports, press releases, public filings, and other statements alleged by Plaintiffs to

  be misleading before and/or shortly after these statements were issued and had the ability to

  prevent the issuance of the statements or cause the statements to be corrected.

            251.   Further, and as detailed herein, the Sun Capital Defendants controlled Vince and

  the Individual Defendants by virtue of their majority share ownership, power to appoint

  directors, agreements with the Company, and historical and professional relationships with Vince

  and the Individual Defendants.

                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs pray for judgment as follows:

            A.     Awarding Plaintiffs damages at an amount to be determined at trial and interest

  thereon;

            B.     Awarding Plaintiffs’ reasonable costs, including attorneys’ fees; and

            C.     Awarding such equitable/injunctive or other relief as the Court may deem just and

  proper.

                                             JURY DEMAND

            Plaintiffs demand a trial by jury.




                                                  - 84 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 89 of 90 PageID #: 273



  DATED: January 28, 2019            ROBBINS GELLER RUDMAN
                                      & DOWD LLP
                                     SAMUEL H. RUDMAN
                                     EVAN J. KAUFMAN
                                     MOSHE O. BOROOSAN

                                                    /s/ Samuel H. Rudman
                                                   SAMUEL H. RUDMAN

                                     58 South Service Road, Suite 200
                                     Melville, NY 11747
                                     Telephone: 631/367-7100
                                     631/367-1173 (fax)
                                     srudman@rgrdlaw.com
                                     ekaufman@rgrdlaw.com
                                     mboroosan@rgrdlaw.com

                                     ROBBINS GELLER RUDMAN
                                       & DOWD LLP
                                     BRIAN E. COCHRAN
                                     655 West Broadway, Suite 1900
                                     San Diego, CA 92101-8498
                                     Telephone: 619/231-1058
                                     619/231-7423 (fax)
                                     bcochran@rgrdlaw.com

                                     LEEDS BROWN LAW, P.C.
                                     JEFFREY K. BROWN
                                     One Old Country Road, Suite 347
                                     Carle Place, NY 11514
                                     Telephone: 516/873-9550
                                     516/747-5024 (fax)
                                     jbrown@leedsbrownlaw.com

                                     Attorneys for Plaintiffs




                                      - 85 -
Case 2:18-cv-05072-JFB-AYS Document 22 Filed 01/28/19 Page 90 of 90 PageID #: 274



                                       CERTIFICATE OF SERVICE

         I, Samuel H. Rudman, hereby certify that on January 28, 2019, I authorized a true and

  correct copy of the foregoing document to be electronically filed with the Clerk of the Court

  using the CM/ECF system, which will send notification of such public filing to all counsel

  registered to receive such notice.

                                                             /s/ Samuel H. Rudman
                                                            SAMUEL H. RUDMAN
